Exhibit 10.61

Confidential Portions Omitted

** Indicates that confidential portions are omitted and filed separately with
the Commission.

 

--------------------------------------------------------------------------------

$65,000,000

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT

among

POWERWAVE TECHNOLOGIES, INC.,

POWERWAVE COMTEK, INC.

and

POWERWAVE TECHNOLOGIES SWEDEN AB,

as Originators

POWERWAVE TECHNOLOGIES, INC.,

as Servicer,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS

OR ENTITIES FROM TIME TO TIME PARTIES HERETO

as Purchasers,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

Dated as of April 24, 2007

 

--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK, as Sole Advisor, Lead Arranger and Book Manager



--------------------------------------------------------------------------------

Table of Contents

 

              Page Section 1.    DEFINITIONS    1   1.1.    Defined Terms    1  
1.2.    Other Definitional Provisions    14 Section 2.    THE INVESTMENTS    14
  2.1.    Purchaser’s Investment Limits    14   2.2.    Procedure for Making
Purchases    15   2.3.    Sale and Assignment    15   2.4.    Fees    16   2.5.
   Computation and Payments; Commitment Fees    16   2.6.    Pro Rata Treatment
and Payments    16   2.7.    Requirements of Law    17   2.8.    Taxes    18  
2.9.    Indemnity    20   2.10.    Replacement of Purchasers    21   2.11.   
Evidence of Purchased Interests    22 Section 3.    REPRESENTATIONS AND
WARRANTIES    22   3.1.    Financial Condition    22   3.2.    No Change    23  
3.3.    Existence; Compliance with Law    23   3.4.    Power; Authorization;
Enforceable Obligations    23   3.5.    No Legal Bar    23   3.6.    Litigation
   24   3.7.    No Default    24   3.8.    Liens    24   3.9.    Taxes    24  
3.10.    Federal Regulations    24   3.11.    Investment Company Act; Other
Regulations    25   3.12.    Accuracy of Information, etc    25   3.13.   
Solvency    25   3.14.    Security Documents    25   3.15.    Principal Place of
Business    26   3.16.    Accounting for Scheduled Receivables    26 Section 4.
   CONDITIONS PRECEDENT    26   4.1.    Conditions Precedent to Initial Purchase
   26   4.2.    Conditions Precedent to All Purchases    27 Section 5.   
AFFIRMATIVE COVENANTS    28

 

i



--------------------------------------------------------------------------------

  5.1.    Financial Statements    28   5.2.    Payment of Obligations    29  
5.3.    Maintenance of Existence; Compliance    29   5.4.    Maintenance of
Property; Insurance    30   5.5.    Inspection of Property; Books and Records;
Discussions    30   5.6.    Notices    30   5.7.    Use of Proceeds    31   5.8.
   Irrevocable Payment Instructions    31   5.9.    Ownership    31   5.10.   
Further Assurances    31   5.11.    Offices, Records, Books of Account    31  
5.12.    Sales, Liens, Etc    32   5.13.    Extension or Amendment of
Receivables; Changes to Contract    32   5.14.    Status of Scheduled
Receivables    32   5.15.    Account Generation and Servicing Practices    32  
5.16.    Inconsistent Instructions    33   5.17.    Designation of New Eligible
Buyers    33 Section 6.    SERVICER OBLIGATIONS    34   6.1.    Appointment of
Servicer    34   6.2.    Duties of Servicer    34   6.3.    Reporting
Requirements    35   6.4.    Deposit Requirements    35 Section 7.   
TERMINATION EVENTS AND REMEDIES    35 Section 8.    THE ADMINISTRATIVE AGENT   
37   8.1.    Appointment    37   8.2.    Delegation of Duties    38   8.3.   
Exculpatory Provisions    38   8.4.    Reliance by Administrative Agent    39  
8.5.    Notice of Termination    39   8.6.    Non-Reliance on Administrative
Agent and Other Purchasers    40   8.7.    Indemnification    40   8.8.    Agent
in Its Individual Capacity    41   8.9.    Successor Administrative Agent    41
  8.10.    Determination Pursuant to Security Documents    42   8.11.    Merger
of the Administrative Agent    43 Section 9.    MISCELLANEOUS    43   9.1.   
Amendments and Waivers    43   9.2.    Notices    44   9.3.    No Waiver;
Cumulative Remedies    45   9.4.    Survival of Representations and Warranties
   45

 

ii



--------------------------------------------------------------------------------

  9.5.    Payment of Expenses and Taxes    45   9.6.    Successors and Assigns;
Participations and Assignments    47   9.7.    Adjustments; Set-off    48   9.8.
   Counterparts    49   9.9.    Severability    49   9.10.    Integration    49
  9.11.    Governing Law    50   9.12.    Submission To Jurisdiction; Waivers   
50   9.13.    Waiver of Immunities    51   9.14.    Judgment Currency    51  
9.15.    Acknowledgements    51   9.16.    Grant of Security Interest    52  
9.17.    WAIVERS OF JURY TRIAL    52   9.18.    Confidentiality    52

 

iii



--------------------------------------------------------------------------------

   Schedules    Schedule 1.1A    Purchasers’ Investment Limits    Schedule 1.1B
   Obligor Limits    Schedule 3.4    Consents, Authorizations, Filings and
Notices    Schedule 3.6    Litigation    Schedule 3.14    Actions to Perfect
Ownership Interests in Receivables (or Security Interests in Collateral)
Schedule 3.15    Principal Places of Business       Exhibits    Exhibit A   
Form of Collateral Assignment Agreement    Exhibit B    Form of Irrevocable
Payment Instructions    Exhibit C    Form of Opinion of Swedish Counsel to the
Administrative Agent and the Purchasers Exhibit D    Form of Opinion of U.S.
Counsel to the Servicer and the Originators    Exhibit E    Form of Collateral
Agency and Account Agreement    Exhibit F    Form of Closing Certificate   
Exhibit G    Form of Assignment and Acceptance    Exhibit H    Form of Purchase
Calculation Notice    Exhibit I    Form of Purchase Notice    Exhibit J    Form
of Servicer’s Report    Exhibit K    Form of Swedish Receivables Transfer
Agreement   

 

iv



--------------------------------------------------------------------------------

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT (this “Agreement”), dated as of
April 24, 2007, among Powerwave Technologies, Inc., a Delaware corporation
(“Powerwave”), Powerwave Comtek, Inc., a Maryland corporation (“Powerwave
Comtek”), and Powerwave Technologies Sweden AB, a limited liability company
incorporated and existing under the laws of Sweden with registration number
556458-0867 (“Powerwave Sweden”), as originators hereunder (Powerwave, Powerwave
Comtek and Powerwave Sweden being, collectively, the “Originators”), and
Powerwave Technologies, Inc. as servicer hereunder (in such capacity, the
“Servicer”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Purchasers”) and DEUTSCHE BANK AG,
NEW YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1:

“Account Banks”: Deutsche Bank Trust Company Americas and Deutsche Bank AG, New
York Branch and each other bank hereafter designated by the Servicer upon not
less than 45 days’ prior written notice to the Administrative Agent, so long as
each such bank has executed and delivered a deposit account control agreement
and other security agreements that the Administrative Agent requires and is
reasonably acceptable to the Administrative Agent.

“Administrative Agent”: Deutsche Bank AG, New York Branch, as the administrative
agent for the Purchasers under this Agreement and the other Transaction
Documents, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agreement”: as defined in the preamble hereto.

“Applicable Percentage”: 90%.

“Assignee”: as defined in Section 9.6(c).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit G.

“Assignor”: as defined in Section 9.6(c).



--------------------------------------------------------------------------------

“Benefitted Purchaser”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that for purposes of any determination of the Euribor Rate,
such day is also a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt security convertible into or exchangeable for such interest.

“Change of Control”: means, with respect to Powerwave, at any time: (a) any
“person” or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
50% or more on a fully diluted basis of the voting and/or economic interest in
the Capital Stock of Powerwave; or (ii) shall have obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of Powerwave; or (b) during any period of 12
consecutive months, the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Powerwave cease to be occupied
by Persons who either (i) were members of the board of directors of Powerwave on
the Closing Date, or (ii) were nominated for election by the board of directors
of Powerwave, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors or directors elected in accordance with this clause (ii).

“Closing Date”: the date of satisfaction, as notified by the Administrative
Agent to the Purchasers of the conditions precedent set forth in Section 4.1
hereof.

“Collateral”: all the collateral pledged or purported to be pledged pursuant to
any of the Security Documents.

“Collateral Account Agreement”: the Collateral Agency and Account Agreement,
dated as of the date hereof, among the Originators, the Servicer and the
Administrative Agent, substantially in the form of Exhibit E hereto, as amended,
supplemented or otherwise modified from time to time.

“Collateral Assignment Agreement”: the Collateral Assignment Agreement, dated as
of the date hereof, among the Originators and the Administrative Agent,
substantially in the form of Exhibit A hereto, as amended, supplemented or
otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Collection Accounts”: each of account nos. · and ·, maintained by Powerwave
with the Administrative Agent and such other accounts for the receipt of
collections under the Collateral Account Agreement maintained with an Account
Bank.

“Collections”: all collections and other proceeds received and payment of any
amounts owed in respect of Scheduled Receivables, including, without limitation,
purchase price, finance charges, interest and all other charges, or applied to
amounts owed in respect of such Scheduled Receivables (including without
limitation, insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the applicable Obligor
or any other Person directly or indirectly liable for the payment of such
Scheduled Receivables and available to be applied thereon) and all other
proceeds of such Scheduled Receivables.

“Commitment Fee”: means the fee referred to in Section 2.5(c).

“Contract”: means, with respect to any Scheduled Receivable, any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings pursuant to which such Scheduled Receivable arises or which
evidences such Scheduled Receivable or under which the applicable Obligor
becomes or is obligated to make payment in respect of such Scheduled Receivable.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and “Controlling”
and “Controlled” shall have meanings correlative thereto.

“Defaulted Receivable”: a Scheduled Receivable that is unpaid and outstanding on
the date immediately after the end of the Scheduled Due Date therefor.

“Dilution”: any adjustment in the outstanding principal balance of a Scheduled
Receivable attributable to any credits, rebates, billing errors, sales or
similar taxes, discounts, setoffs, disputes, chargebacks, returns, allowances or
similar items.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Distribution Date”: with respect to any Purchase Date, the date or dates which
shall be not later than the last day of the Yield Period for Scheduled
Receivables purchased on such Purchase Date, on which the Collections on
Scheduled Receivables to be purchased on such date will be distributed to the
Purchasers from the applicable Collection Account.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

3



--------------------------------------------------------------------------------

“Dollar Equivalent Amount”: of any amount in Euros means its amount in Dollars
equivalent thereto as determined by the Administrative Agent, calculated by
reference to the spot exchange rate between Euro and US Dollars on the relevant
date of determination based on the spot rate of exchange as announced by the
Frankfurt head office of the Administrative Agent at 11:00 A.M., Brussels time,
on such date.

“Eligible Buyer”: the entities set forth on Schedule 1.1B. Eligible Buyers
currently are either the Tranche A Eligible Buyers or the Tranche B Eligible
Buyers.

“Eligible Receivables”: on an applicable Purchase Date, any Receivable (i) which
has a Scheduled Due Date and which Scheduled Due Date is not later than the date
specified on Schedule 1.1B for an Eligible Buyer, (ii) which is an “account” as
defined in the UCC, (iii) which is denominated and payable in Dollars in the
United States, in Euros or in another currency acceptable to the Administrative
Agent, (iv) which, together with the related Contract, is in full force and
effect and constitutes the legal, valid and binding obligation of the applicable
Obligor enforceable against each such Obligor in accordance with its terms and
subject to no counterclaim or other defense; (v) which satisfies all applicable
requirements of the Servicer’s standard customer credit policies, including that
the Receivable is not delinquent or defaulted, (vi) which has a Scheduled Due
Date on or prior to the Facility Termination Date, (vii) either the assignment
of which is not prohibited by the underlying Contract between the Originator and
the Eligible Buyer or consent therefor has been obtained and remains in full
force and effect, and (viii) which was generated in the ordinary course of the
applicable Originator’s business.

“Euribor Rate”: with respect to each day during each Yield Period for
Investments in Euros, the rate per annum determined on the basis of the
overnight offered rate for deposits in Euros of Deutsche Bank AG, Frankfurt head
office to prime banks in the Euro-zone interbank markets, as of 11:00 A.M.,
Brussels time, on each such day, and in a principal amount not less than the
equivalent of US$1 million in Euros that is representative of a single
transaction in Euros in that market at that time.

“Euros”: the currency introduced on January 1, 1999 pursuant to the Treaty
establishing the European Union.

“Euro-zone”: the region comprising member states of the European Union that have
adopted the single currency in accordance with the relevant Treaty of the
European Union, as amended.

“Facility Termination Date” means the earlier of (i) the date after April 24,
2008 on which the Administrative Agent or the Servicer terminates this Agreement
by notice in writing to the other parties given not less than 30 days prior to
such Facility Termination Date, and (ii) the date on which the Administrative
Agent delivers to the Servicer a notice of termination as a result of a
Termination Event in accordance herewith (or the date on which such termination
becomes effective automatically pursuant to Section 7); provided, however, that
the Servicer may terminate this Agreement by notice in writing to the other
parties in the event the Obligor Limits are reduced by an aggregate amount of
25% or more (net of any increase under Section 5.17).

 

4



--------------------------------------------------------------------------------

“Federal Funds Rate”: for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Purchasers on
such day on such transactions as determined by the Purchasers.

“Fee Letter”: the fee letter referred to in Section 2.4.

“Funding Office”: the first office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Servicer and
the other Purchasers.

“GAAP”: generally accepted accounting principles in the United States or, in the
case of Powerwave Sweden, Sweden.

“Goods”: electronic components, including, without limitation, filters,
antennas, power amplifiers, transceivers, cabinets, combiners, repeaters and
other wireless infrastructure equipment manufactured by Powerwave or its
Subsidiaries.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Group Members”: the collective reference to Powerwave and its consolidated
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary

 

5



--------------------------------------------------------------------------------

obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term “Guarantee Obligation”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the relevant Originator in good faith.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Incipient Termination Event”: any event which, with the giving of notice, the
lapse of time, or both, would become a Termination Event.

“Increase Effective Date”: as defined in Section 5.17(c).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or Purchaser under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 7(e) only, all
net obligations of such Person in respect of Hedge Agreements. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including,
without limitation, any partnership in which such Person is a general partner)
to the extent such Person is liable therefor as a result of a direct statutory
or contractual provision; provided that in no event shall the term
“Indebtedness”

 

6



--------------------------------------------------------------------------------

include (x) any indebtedness or other obligations under any overdraft or cash
management facility; provided, further that such indebtedness or other
obligations are incurred in the ordinary course of business, and are repaid in
full no later than the Business Day immediately following the date on which they
were incurred, or (y) any trade payable incurred in the ordinary course or
(z) any operating lease.

“Indemnified Amounts” any and all claims, damages, costs, expenses, losses and
liabilities (including all reasonable fees and other charges of any law firm or
other external counsel).

“Indemnified Person”: the Lead Arranger, the Administrative Agent, the
Purchasers and their respective Affiliates, together with their respective
officers, directors, employees, advisors, agents, successors, transferees and
assigns and controlling persons.

“Indemnified Taxes”: as defined in Section 2.8(a).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court of
any Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; and, in the
case of clause (a) or (b), undertaken under U.S. Federal, state or foreign law,
including the U.S. Federal Bankruptcy Code.

“Investment”: the amount to be paid by the Purchasers for the account of the
Originators with respect to a Purchased Interest, which will be equal to the
Applicable Percentage of the invoice/face amount of the corresponding Eligible
Receivable.

“Irrevocable Payment Instruction”: each Irrevocable Payment Instruction,
substantially in the form of Exhibit B, included by the applicable Originator in
the relevant invoice to an Eligible Buyer in respect of Receivables or in such
other form as is reasonably acceptable to the Administrative Agent, or in the
case of sales by Powerwave Sweden, in the form attached to the Swedish
Receivables Transfer Agreement, in each case providing for payment of such
Receivables to a Collection Account.

“Lead Arranger”: Deutsche Bank AG New York.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement and any capital lease having substantially the same
economic effect as any of the foregoing).

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations or condition (financial or otherwise) of Powerwave,
the other Originators and their Subsidiaries, taken as a whole, or (b) the
validity or enforceability of any of the Transaction Documents or the rights and
remedies of the Administrative Agent or the Purchasers thereunder.

 

7



--------------------------------------------------------------------------------

“New Eligible Buyer”: as defined in Section 5.17(a).

“Non-Increasing Purchaser”: as defined in Section 5.17(b).

“Obligations”: all amounts payable as indemnity hereunder and all other
obligations and liabilities of the Originators to the Administrative Agent, or
to any Purchaser, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Transaction Document or any
other document made, delivered or given in connection herewith or therewith,
whether on account of interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent or to any Purchaser that
are required to be paid by the Originators pursuant hereto) or otherwise.

“Obligor”: with respect to any Receivable, the Eligible Buyer obligated to make
payments with respect to such Receivable and any guarantor of such Eligible
Buyer’s obligations.

“Obligor Limits”: the specified limit on the aggregate stated net amount payable
(net of credit memos) of Scheduled Receivables of any Eligible Buyer that may be
outstanding at any time hereunder, as set forth on Schedule 1.1B. The Obligor
Limits are discretionary credit limits subject to modification from time to time
by the Administrative Agent based on its internal credit criteria, any such
modification to be notified by the Administrative Agent to the Servicer in
writing. The Obligor Limits will at all times be determined by reference to
Dollars.

“Organizational Documents”: with respect to any Person, if such Person is a
corporation, its charter and by-laws, or other organizational or governing
documents, or if such Person is a partnership, its certificate of partnership,
if any, and partnership agreement and, in each case, any stockholder or similar
agreements between and among the holders of ownership interests in such Person.

“Originators”: as defined in the preamble hereto.

“Other Taxes”: any and all present or future value added taxes (VAT), stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Transaction Document.

“Participant”: as defined in Section 9.6(b).

“Payment Account”: as defined in Section 2.6(b).

 

8



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Powerwave Collection Accounts”: as defined in the Collateral Account Agreement.

“Powerwave Reports”: as defined in Section 3.12.

“Purchase Calculation Notice”: a notice delivered by the Administrative Agent to
the Purchasers with a copy to the Servicer to the effect required by Section 2.2
and substantially in the form of Exhibit H hereto.

“Purchase Date”: each date prior to the Facility Termination Date on which the
Originators propose to sell to the Purchasers ownership interests in the
Scheduled Receivables identified in the related Purchase Notice.

“Purchased Interest”: at any time the undivided ownership interest of the
Purchasers acquired pursuant to this Agreement from the Originators in the
Scheduled Receivables reflected in the applicable Purchase Notice, Collections
with respect to such Receivables and proceeds of, and amounts received or
receivable under any or all of the foregoing; provided, however, that the
Purchased Interest shall never be more than the outstanding balance of the
related Scheduled Receivables as of the date the related Purchase Notice is sent
to the Administrative Agent.

“Purchase Notice”: a notice delivered by the Servicer to the Administrative
Agent in respect of a prospective sale of Scheduled Receivables, substantially
in the form of Exhibit I hereto.

“Purchase Rate”: for each day during the applicable Yield Period, (i) for
Investments in Euros, a rate per annum equal to the Euribor Rate plus the
Tranche A Applicable Margin (in the case of Tranche A Receivables) or the
Tranche B Applicable Margin (in the case of Tranche B Receivables) and (ii) for
Investments in Dollars, a rate per annum equal to the Federal Funds Rate plus
the Tranche A Applicable Margin (in the case of Tranche A Receivables) or the
Tranche B Applicable Margin (in the case of Tranche B Receivables).

“Purchaser Affiliate”: (a) any Affiliate of any Purchaser, and (b) any Person
that is administered or managed by any Purchaser and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Purchasers”: as defined in the preamble hereto.

“Purchaser’s Investment Limit”: as to any Purchaser, the obligation of such
Purchaser, if any, to make an Investment in Tranche A Receivables or Tranche B
Receivables, or both, in an amount not to exceed the amount for such Tranche set
forth under the heading “Purchaser’s Investment Limit” opposite such Purchaser’s
name on Schedule 1.1A hereto. As of the date hereof, the aggregate amount of the
Purchasers’ Investment Limits in Tranche A Receivables is

 

9



--------------------------------------------------------------------------------

$45,000,000 and the aggregate amount of the Purchaser’s Investment Limits in
Tranche B Receivables is $20,000,000. The Purchaser’s Investment Limits shall at
all times be determined by reference to the amount thereof in Dollars.

“Purchaser’s Investment Percentage”: as to any Purchaser, the percentage which
such Tranche A or Tranche B Purchaser’s Investment Limit (if any), as the case
may be, then constitutes of the aggregate Tranche A or Tranche B Purchasers’
Investment Limits, as the case may be (or if, at any after the initial Purchase
Date, if all of the Tranche A or Tranche B Purchasers’ Investment Limits have
been reached, the percentage which the aggregate amount of such Purchaser’s
Investments in Tranche A or Tranche B Receivables, as the case may be, then
outstanding constitutes of the aggregate amount of the Investments in Tranche A
or Tranche B Receivables, as the case may be, then outstanding).

“Receivable”: an account receivable in a Transaction Currency created by the
sale of Goods by an Originator to an Eligible Buyer.

“Register”: as defined in Section 9.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Required Purchasers”: at any time, the holders of more than 50% of (a) until
the initial Purchase Date, the Purchaser’s Investment Limits, as the case may
be, then in effect and (b) thereafter, the sum of the aggregate unpaid principal
amount of the Investments then outstanding.

“Required Tranche Purchasers”: at any time, the holders of more than 50% of
(a) in the case of the Tranche A Purchasers, until the initial Purchase Date of
the Tranche A Receivables, the Tranche A Purchaser’s Investment Limits then in
effect, and thereafter, the sum of the aggregate unpaid principal amount of the
Tranche A Investments then outstanding or (b) in the case of the Tranche B
Purchasers, until the initial Purchase Date of Tranche B Receivables, the
Tranche B Purchaser’s Investment Limits then in effect and thereafter, the sum
of the aggregate unpaid principal amount of the Tranche B Investments then
outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, vice president, treasurer, or any other duly authorized
officer or attorney-in-fact of such Person, but in any event, with respect to
financial matters, the chief financial officer of such Person.

“Scheduled Due Date”: the date on which a Scheduled Receivable becomes due and
payable in accordance with the related Contract and draft or invoice therefor.

 

10



--------------------------------------------------------------------------------

“Scheduled Receivable”: the Eligible Receivables, the outstanding balances of
which are reflected in the applicable Purchase Notice and subsequently purchased
pursuant to Section 2.2.

“SEC”: the United States Securities and Exchange Commission.

“Secured Parties”: as defined in Section 4.4 of the Collateral Assignment
Agreement.

“Security Documents”: the Collateral Assignment Agreement, the Collateral
Account Agreement, each Swedish Receivables Transfer Agreement and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on or ownership interest in any property of any Person to secure the
Obligations of any Originator under any Transaction Document.

“Servicer”: the meaning set forth in the preamble to this Agreement.

“Servicer’s Report”: the meaning set forth in Section 6.3.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable U.S. federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Subsidiary”: as to any Person, an entity of which more than 50% of the ordinary
voting Capital Stock are owned by such Person, or the management of which is
otherwise Controlled, directly or indirectly, by such Person acting alone.

“Sweden”: the Kingdom of Sweden and any governmental subdivision thereof.

“Swedish Receivables Transfer Agreement”: a transfer agreement substantially in
the form of Exhibit K hereto.

“Swedish VAT”: as defined in Section 2.8(d).

 

11



--------------------------------------------------------------------------------

“Termination Event”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Tranche”: Tranche A or Tranche B, as the case may be, comprising the obligation
of the applicable Purchasers to acquire Tranche A Receivables or Tranche B
Receivables, as the context may require, and the related rights in respect of
such Receivables.

“Tranche A Applicable Margin”: **%.

“Tranche A Collateral”: as defined in Section 2.(a)(i) of the Collateral
Assignment Agreement.

“Tranche A Collections”: Collections in respect of Tranche A Receivables.

“Tranche A Collection Accounts”: as defined in Section 2.1 of the Collateral
Account Agreement.

“Tranche A Eligible Buyers”: as set forth on Schedule 1.1B.

“Tranche A Obligations”: Obligations owed to a Tranche A Purchaser.

“Tranche A Purchaser”: a Purchaser that has a Purchaser’s Investment Limit for
Tranche A Receivables.

“Tranche A Purchaser’s Investment Limit”: the Purchaser’s Investment Limit of a
Tranche A Purchaser.

“Tranche A Purchaser’s Investment Percentage”: the Purchaser’s Investment
Percentage of a Tranche A Purchaser.

“Tranche A Receivable”: a Scheduled Receivable arising from a sale of Goods to
the Tranche A Eligible Buyer.

“Tranche B Applicable Margin”: **%.

“Tranche B Collateral”: as defined in Section 2(b)(i) of the Collateral
Assignment Agreement.

“Tranche B Collections”: Collections in respect of Tranche B Receivables.

“Tranche B Collection Accounts”: as defined in Section 2.1 of the Collateral
Account Agreement.

“Tranche B Eligible Buyers”: as set forth on Schedule 1.1B.

“Tranche B Obligations”: Obligations owed to a Tranche B Purchaser.

 

12



--------------------------------------------------------------------------------

“Tranche B Purchaser”: a Purchaser that has a Purchaser’s Investment Limit for
Tranche B Receivables.

“Tranche B Purchaser’s Investment Limit”: the Purchaser’s Investment Limit of a
Tranche B Purchaser.

“Tranche B Purchaser’s Investment Percentage”: the Purchaser’s Investment
Percentage of a Tranche B Purchaser.

“Tranche B Receivable”: a Scheduled Receivable arising from a sale of Goods to
the Tranche B Eligible Buyer.

“Transaction Currency”: U.S. Dollars, Euros, or any other currency acceptable to
the Administrative Agent and each Purchaser.

“Transaction Documents”: this Agreement and the Security Documents.

“Transferee”: any Assignee or Participant.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code as in effect
from time to time in the State of New York.

“UCC Financing Statement”: a financing statement on Form UCC-1 (or Form UCC-3)
in the form required under the applicable UCC to perfect a security interest in
Collateral that is perfected by filing.

“United States”: the United States of America.

“Yield Period”: as to any Investment, the period commencing on (and including)
the Purchase Date therefor and ending on but excluding, (w) in the case of
Scheduled Receivables having a Scheduled Due Date up to and including 60 days
after the applicable Purchase Date, the date 85 days after the applicable
Purchase Date, (x) in the case of Scheduled Receivables having a Scheduled Due
Date more than 60 days after the applicable Purchase Date and up to and
including 75 days after the applicable Purchase Date, the date 100 days after
the applicable Purchase Date, (y) in the case of Scheduled Receivables having a
Scheduled Due Date more than 75 days after the applicable Purchase Date and up
to and including the date 90 days after the applicable Purchase Date, the date
115 days after the applicable Purchase Date; and (z) in the case of Scheduled
Receivables having a Scheduled Due Date more than 90 days after the applicable
Purchase Date up to and including the date 120 days after the applicable
Purchase Date, the date 145 days after the applicable Purchase Date; provided
that, all of the foregoing provisions relating to Yield Periods are subject to
the following:

(i) if any Yield Period would otherwise end on a day that is not a Business Day,
such Yield Period shall be extended to the next succeeding Business Day unless
the result of such extension would be to carry such Yield Period into another
calendar month in which event such Yield Period shall end on the immediately
preceding Business Day; and

 

13



--------------------------------------------------------------------------------

(ii) the final Yield Period shall end on the Facility Termination Date.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Transaction Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b) As used herein and in the other Transaction Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Originator or Servicer not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP in the jurisdiction of the
respective Originator or Servicer, as the case may be, (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including, without limitation,
cash, Capital Stock, securities, revenues, accounts, leasehold interests and
contract rights and (iv) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. THE INVESTMENTS

2.1. Purchaser’s Investment Limits. Subject to the terms and conditions hereof,
each Purchaser severally agrees to purchase from time to time from the
Originators on a revolving basis, without recourse (except as expressly provided
herein) ownership interests (i) in the case of a Tranche A Purchaser, equal to
such Purchaser’s Tranche A Purchaser’s Investment Percentage of all Tranche A
Receivables in an amount not to exceed at any time outstanding the amount of
such Purchaser’s Investment Limit for Tranche A Receivables and an amount not to
exceed at any time outstanding the Obligor Limit for the Tranche A Eligible
Buyer, and (ii) in the case of the Tranche B Purchaser, equal to such
Purchaser’s Tranche B Purchaser’s Investment Percentage of all Tranche B
Receivables in an amount not to exceed at any time outstanding the amount of
such Purchaser’s Investment Limit for Tranche B Receivables and an amount not to
exceed at any time outstanding the Obligor Limit for the Tranche B Eligible
Buyer. The Purchasers’ Investment Limits shall be reduced to zero and cancelled
on the Facility Termination Date. Compliance of the Investments in Euros with
Obligor Limits and Purchaser’s Investment Limits shall be determined by
reference to the Dollar Equivalent Amount thereof.

 

14



--------------------------------------------------------------------------------

2.2. Procedure for Making Purchases. Each purchase of a Scheduled Receivable
hereunder shall be made as follows: The Servicer shall give the Administrative
Agent an irrevocable Purchase Notice (including the attached schedules properly
completed) not more frequently than once each week (which Purchase Notice must
be received by the Administrative Agent prior to 2:00 p.m., New York City time,
not less than two Business Days prior to the anticipated Purchase Date)
requesting that the applicable Purchasers make the Investments and specifying,
for each Originator for such Purchase Date, (A) the aggregate amount, and
currency, of the Scheduled Receivables, (B) the anticipated Purchase Date (which
must be a Business Day), (C) the related Scheduled Due Dates, (D) the proposed
amount of the Investment, and (E) transmitting a schedule of the Scheduled
Receivables substantially in the form of Exhibit I, identifying the outstanding
amount and Scheduled Due Date of such Receivables and the other information
required by the form of Purchase Notice. None of such Scheduled Receivables
shall have been the subject of a prior Purchase Notice unless such Scheduled
Receivable has been repurchased by the relevant Originator and rebilled to an
Eligible Buyer (for the avoidance of doubt, it is agreed that such schedule may
be transmitted to the Administrative Agent by e-mail). Upon receipt of such
notice, the Administrative Agent shall promptly notify each Purchaser thereof.
Not later than 3:00 p.m. (New York time) on the Business Day preceding the
related Purchase Date, the Administrative Agent shall send to each Purchaser a
notice substantially in the form of Exhibit H (the “Purchase Calculation
Notice”) setting forth a calculation of the related Purchased Interest. The
aggregate outstanding Investments for either Tranche shall not exceed the
Purchasers’ aggregate Investment Limit for such Tranche. Any Scheduled
Receivable denominated in Euros shall be converted for purposes of any
determination hereunder at the Dollar Equivalent Amount thereof on the date of
determination. Any Indemnified Amount then due and payable hereunder shall be
notified to the Servicer, which may either pay such Indemnified Amount or
authorize the Administrative Agent to deduct such amount from the amount of the
Investment to be made on such Purchase Date, and the Originators hereby so
authorize such deduction, and the amount thereof shall be accounted for in the
Purchase Calculation Notice. Not later than 12:00 Noon, New York City time, on
the relevant Purchase Date, each Purchaser with a Purchaser’s Investment Limit
for such Tranche of Receivables shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds in Dollars equal
to the Purchaser’s Investment Percentage of the relevant Investment by credit to
the Administrative Agent’s purchase account. The Administrative Agent shall,
upon satisfaction of the conditions precedent to such purchase, credit the
account of the respective Originator at such account as the Originator shall
have instructed the Administrative Agent in writing with the aggregate of the
amounts of the Investment made available to the Administrative Agent by the
Purchasers in immediately available funds for Receivables of such Originator.

2.3. Sale and Assignment. On each Purchase Date, effective upon the payment
contemplated by Section 2.2 and in the case of Powerwave Sweden, upon the
execution and delivery of the Swedish Receivables Transfer Agreement in respect
of the Scheduled Receivables being sold on such Purchase Date, each Originator
hereby sells and assigns to the relevant Purchasers the Purchased Interest in
each Scheduled Receivable reflected in the applicable Purchase Notice.

 

15



--------------------------------------------------------------------------------

2.4. Fees. The Originators jointly and severally agree to pay to the
Administrative Agent and the Lead Arranger the fees in the amounts and on the
dates previously agreed to in accordance with the Fee Letter among the
Originators and the Lead Arranger dated April 24, 2007 (the “Fee Letter”).

2.5. Computation and Payments; Commitment Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest shall be payable in the currency of the Investment
hereunder.

(b) The Administrative Agent shall, at the request of the Servicer, deliver to
the Servicer a statement showing the quotations used by the Administrative Agent
in determining any interest rate.

(c) The Originators jointly and severally agree to pay to the Administrative
Agent in Dollars for the ratable benefit of the Tranche A Purchasers and the
Tranche B Purchasers, for the period from and including the date hereof through
the Facility Termination Date, a non-refundable fee (the “Commitment Fee”) equal
to 0.35% per annum on the excess, if any, of (i) $40,000,000 (including in such
amount the Dollar Equivalent Amount of Investments in Euros) over (ii) the
average outstanding amount of the Investments in Receivables on each day during
each calendar quarter. The Commitment Fee shall be payable in arrears on the
fifth Business Day of each calendar quarter occurring after the initial Purchase
Date, and on the Facility Termination Date.

2.6. Pro Rata Treatment and Payments. (a) Each purchase by the Purchasers
hereunder and each payment on account of any Commitment Fee or Purchased
Interest shall be made pro rata according to the respective Purchasers’
Investment Percentages for the relevant Tranche.

(b) All payments (including deposits) to be made by the Servicer and the other
Originators hereunder shall be made without setoff or counterclaim and shall be
made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Purchasers, in the
relevant Transaction Currency and in immediately available funds to such account
as the Administrative Agent shall specify by written notice to the Servicer and
the other Originators (the “Payment Accounts”), and, unless and until otherwise
specified, all such payments shall be payable to the Administrative Agent, for
the account of such Purchasers, at the Funding Office. The Administrative Agent
shall distribute such payments to the relevant Purchasers promptly upon receipt
in like funds as received. If any payment or deposit hereunder becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day. In the case of any extension of
any payment pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension. The Servicer and the
Originators shall pay to the Administrative Agent, for the benefit of the
affected Purchasers, upon demand, interest on all amounts not paid or deposited
when due at a rate per annum equal to 2% in excess of the Applicable Margin for
each such day such payment is overdue.

 

16



--------------------------------------------------------------------------------

(c) Each Purchased Interest hereunder shall bear interest at the Purchase Rate
for each day during the Yield Period in respect of it until paid in full. The
Originators, jointly and severally, agree to pay interest on Scheduled
Receivables purchased, from the relevant Purchase Date until payment in full of
such Scheduled Receivables to the relevant Purchasers, in each case to be
applied to the interest accruing on the Scheduled Receivables purchased
hereunder during the relevant Yield Period, at the Purchase Rate. Such interest
so accrued will be billed by the Administrative Agent to the Servicer on the
15th Business Day of each calendar month occurring after the initial Purchase
Date and due and payable upon receipt of such bill.

(d) Unless the Administrative Agent shall have been notified in writing by any
Purchaser prior to a purchase that such Purchaser will not make the amount that
would constitute its share of such purchase available to the Administrative
Agent, the Administrative Agent may assume that such Purchaser is making such
amount available to the Administrative Agent, and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Servicer an amount corresponding to the amount required to be
advanced by such Purchaser. In any event the Administrative Agent shall make
available on the Purchase Date such amount as has been made available to it by
the Purchasers. If such amount is not made available to the Administrative Agent
by such Purchaser by the required time on the relevant Purchase Date, such
Purchaser shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily Euribor Rate or Federal Funds
Rate, as the case may be, for the period until such Purchaser makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Purchaser with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Purchaser’s share of such purchase is not made available to the
Administrative Agent by such Purchaser within three Business Days after the
relevant Purchase Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum specified in
Section 2.6(b), on demand, from the Originators. Nothing herein shall be deemed
to limit the rights of the Originators against any such Purchaser under this
Agreement.

2.7. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Purchaser with any request or directive (whether or not having the force
of law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Purchaser to any tax of any kind whatsoever with respect
to this Agreement or any purchase made by it, or change the basis of taxation of
payments to such Purchaser in respect thereof (except for Indemnified Taxes
covered by Section 2.8 and changes in the rate of tax on the overall net income
of such Purchaser);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Purchaser;
or

 

17



--------------------------------------------------------------------------------

(iii) shall impose on such Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to such
Purchaser, by an amount that such Purchaser deems to be material, of making or
maintaining its purchase, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Originators shall pay such
Purchaser, not later than 20 Business Days after its demand (which demand shall
specify in reasonable detail the basis and calculation of the amounts claimed),
any additional amounts necessary to compensate such Purchaser for such increased
cost or reduced amount receivable. If any Purchaser becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Administrative Agent (with a copy to the Servicer) of the event by reason of
which it has become so entitled.

(b) If any Purchaser shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Purchaser or any corporation
controlling such Purchaser with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration such Purchaser’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Purchaser to be material, such Purchase shall immediately notify the
Servicer of such determination and then from time to time, after submission by
such Purchaser to the Servicer (with a copy to the Administrative Agent) of a
written request therefor (which request shall specify in reasonable detail the
basis and calculation of the amount claimed), the Servicer shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser or
such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.7 submitted by any Purchaser to the Servicer (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Servicer pursuant to this Section 2.7 shall survive the
termination of this Agreement and the payment of the Scheduled Receivables and
all other amounts payable hereunder.

2.8. Taxes. (a) All payments and deposits made by the Servicer or the other
Originators under this Agreement or any other Transaction Document, and any
amount of interest, shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp, sales or
value added tax (VAT) or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
taxes and franchise taxes (imposed in lieu of net income taxes), and (ii) taxes
imposed on the Administrative Agent or any Purchaser as a result of a present or
former connection between the

 

18



--------------------------------------------------------------------------------

Administrative Agent or such Purchaser and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Purchaser having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Transaction Document) (such taxes, levies, imposts, duties, charges, fees,
deductions and withholdings not described in items (i) or (ii) of this
Section 2.8(a), the “Indemnified Taxes”). If any such Indemnified Taxes or Other
Taxes are required to be withheld from any amounts payable to (or deposited for
the benefit of) the Administrative Agent or any Purchaser hereunder, or on any
amount of interest, the amounts so payable to (or deposited for the benefit of)
the Administrative Agent or such Purchaser, or such amount of interest, shall be
increased to the extent necessary to yield to the Administrative Agent or such
Purchaser (after payment of all Indemnified Taxes and Other Taxes imposed on or
attributable to amounts payable under this Section) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

(b) In addition, the Servicer and the Originators shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Indemnified Taxes or Other Taxes are payable by the Servicer or
the Originators, as promptly as possible thereafter the relevant Originator or
the Servicer, as the case may be, shall send to the Administrative Agent for its
own account or for the account of the relevant Purchaser, as the case may be, a
certified copy of an original official receipt received by the relevant
Originator or the Servicer, as the case may be, showing payment thereof. If any
Originator fails to pay any Indemnified Taxes or Other Taxes when due to the
appropriate taxing authority, such Originator shall indemnify the Administrative
Agent and the Purchaser within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified or Other Taxes imposed or asserted on or attributable to amounts
payable under this section) paid by the Administrative Agent or Purchaser and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Servicer by a Purchaser or by the Administrative Agent on its own behalf or on
behalf of a Purchaser shall be conclusive absent manifest error. In addition, if
the Servicer or an Originator, as the case may be, fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Servicer and the Originators, jointly and severally, shall
indemnify the Administrative Agent and the Purchasers for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Purchaser as a result of any such failure.

(d) In the event of a credit loss in respect of a Scheduled Receivable that is
not indemnifiable pursuant to Section 2.9, and there is any Swedish value added
tax (pursuant to the Swedish value added tax act (Sw: Mervärdeskattelagen
1994:200 (“Swedish VAT”) refund to be collected by Powerwave Sweden from the
Swedish VAT authorities in respect thereof, then such refund shall be for the
benefit of the Purchasers. Powerwave Sweden hereby undertakes to take any action
permissible, and required by the Administrative Agent, to

 

19



--------------------------------------------------------------------------------

assist in collecting any Swedish VAT refund for the benefit of the Purchasers,
including but not limited to reacquiring the applicable Scheduled Receivable at
a purchase price equal to any Swedish VAT refund available for collection and to
pay such purchase price upon and to the extent of receipt of the Swedish VAT
refund, it being understood that in no event shall the amount so payable be
greater than the original Investment in the relevant Scheduled Receivable.

(e) The agreements in this Section 2.8 shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.

2.9. Indemnity. (a) Without limiting any other rights that the Administrative
Agent or the Purchasers may have hereunder or under applicable law, the
Originators jointly and severally hereby agree to indemnify each of the
Indemnified Persons on demand from and against any and all Indemnified Amounts
relating to or resulting from any of the following: (i) the failure of any
information provided to the Administrative Agent with respect to Scheduled
Receivables to be true and correct in all material respects; (ii) the failure of
any representation or warranty or statement made or deemed made by any
Originator under or in connection with this Agreement to have been true and
correct in all material respects when made; (iii) the failure by the Originators
to comply with any applicable law, rule or regulation with regard to any
Scheduled Receivable, the related Contract, or the failure of any Scheduled
Receivable or the related Contract to conform to any applicable law, rule or
regulation; (iv) the failure to vest in the Administrative Agent for the benefit
of the Purchasers a valid and enforceable first priority perfected (A) ownership
interest, to the extent of the related Purchased Interest, in the Scheduled
Receivables, and (B) security interest in the Scheduled Receivables, in each
case free and clear of any Lien or other adverse claim; (v) any dispute, claim,
counterclaim or defense of an Eligible Buyer to the payment of any Scheduled
Receivable (including a defense based on such Scheduled Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), any Dilution or other
adjustment with respect to a Scheduled Receivable or any claim resulting from
the sale of the goods or services related to such Scheduled Receivable or any
other transaction with such Obligor or the furnishing or failure to furnish such
goods or services or relating to collection activities with respect to such
Scheduled Receivables or any tax deducted from the payment of a Scheduled
Receivable by the Obligor thereon; (vi) any failure of the Originators to
perform their duties or obligations in accordance with the terms of this
Agreement (including, without limitation, failure to make any payment or deposit
when due hereunder), or to perform their duties or obligations (if any) under
any Contract; (vii) any breach of warranty, products liability or other claim
investigation, litigation or proceeding arising out of or in connection with
goods or services which are the subject of any Scheduled Receivables; (viii) the
commingling of Collections of Scheduled Receivables by the Servicer at any time
with other funds; (ix) any investigation, litigation or proceeding related to
this Agreement or the use of proceeds of purchases or the ownership of the
related Purchased Interest or in respect of any Scheduled Receivable; (x) the
occurrence of any Termination Event; (xi) in the event any Purchased Interest is
greater than 0.90 times the related Scheduled Receivables; (xii) the failure of
any Scheduled Receivables to be Eligible Receivables; (xiii) the failure of any
Originator to complete the sale and delivery of the goods (or the performance of
the services, if any) which are the subject of

 

20



--------------------------------------------------------------------------------

any Scheduled Receivables; (xiv) subject to Section 2.9(b), any Defaulted
Receivable; (xv) any shortfall resulting from the collection of a Scheduled
Receivable in a currency other than Dollars or Euros upon conversion thereof to
Dollars or Euros, as the case may be; (xvi) any action or inaction of the
Originators or the Servicer which impairs the interest of the Administrative
Agent or any Purchaser in any Scheduled Receivables; or (xvii) any failure to
pay accrued interest hereunder when and as due. If and to the extent the
Administrative Agent or any Purchaser shall be required for any reason to pay
over to an Originator or an Obligor (or any trustee, receiver, custodian or
similar official in any Insolvency Proceeding) any amount received by such
Person hereunder, such amount shall be deemed not to have been so received and
the Administrative Agent shall have a claim against the Originators to the
extent provided herein. All Indemnified Amounts hereunder shall be due and
payable on the date that is 20 Business Days from the demand made therefor to
the Payment Account of the Administrative Agent. Any Scheduled Receivable in
respect of which an Indemnified Amount is paid pursuant to Sections 2.9(a)(iv),
(xii), (xiii) or (xiv) shall be deemed paid in full upon payment of the
applicable Indemnified Amount and upon such payment the affected Originator
shall be deemed to have repurchased any such Scheduled Receivable and the
Administrative Agent shall undertake to notify the Eligible Buyer that such
repurchase has occurred. To the extent such payments are in lieu of payment with
respect to the Scheduled Receivables, such payments shall be paid to the
Administrative Agent for disbursement under the Collateral Account Agreement.

(b) Notwithstanding Section 2.9(a), the Originators shall not be obligated to
indemnify any Indemnified Person at any time for (w) amounts unpaid, paid over
or repaid to any Person with respect to any Receivable as a result of the
applicable Obligor being a debtor in an Insolvency Proceeding commenced as of or
prior to the Scheduled Due Date for such Receivable, it being further understood
and agreed that this clause shall not limit the Originators’ obligations under
this Section arising out of or relating to any other event, occurrence or
circumstance which would give rise to an obligation of the Originators pursuant
to this Section (to the extent that such event, occurrence circumstance
adversely affects repayment of any Investments, plus accrued Interest thereon,
during or in connection with such Insolvency Proceeding), (x) amounts unpaid
with respect to any Receivable as a result of the applicable Obligor failing to
make the payment (but not including failure to pay any amount that is otherwise
covered by Section 2.9(a)(v)) or (x) Indemnified Amounts resulting from the
gross negligence or willful misconduct on the part of the Indemnified Party
proposed to be indemnified.

(c) The obligations of each Originator shall be deemed to be owed separately
(x) to the Tranche A Purchasers and (y) to the Tranche B Purchasers. Without
limiting the foregoing, no obligation of any Originator to any Tranche of
Purchasers shall be affected by any condition or circumstance relating to any
other Tranche of Purchasers.

2.10. Replacement of Purchasers. The Servicer shall be permitted to replace any
Purchaser that (a) requests reimbursement for amounts owing pursuant to
Section 2.7 or Section 2.8 or (b) defaults in its obligation to make purchases
hereunder (without prejudice to the rights of the affected Originator against
such Purchaser), with a replacement financial institution; provided that the
replacement financial institution, if not already a Purchaser, shall be
reasonably

 

21



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, and the replaced Purchaser shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Servicer shall be obligated to pay the
registration and processing fee referred to therein). Until such time as such
replacement shall be consummated, the Originators shall pay all additional
amounts (if any) required pursuant to Section 2.7, 2.8 or 2.9(a), as the case
may be, and any such replacement shall not be deemed to be a waiver of any
rights that the Servicer, the Originators, the Administrative Agent or any other
Purchaser shall have against the replaced Purchaser.

2.11. Evidence of Purchased Interests. The Administrative Agent, on behalf of
the Purchasers, shall maintain the Register pursuant to Section 9.6(d), and a
subaccount therein for each Purchaser, in which shall be recorded (i) the amount
of each purchase made hereunder, and (ii) the amount payable or to become due
and payable from (or to be deposited by) the Servicer and each Originator to
each Purchaser hereunder. At the request of the Administrative Agent, from time
to time, the Servicer shall provide copies of the drafts, shipping documents and
other related documentation with respect to a Scheduled Receivable as the
Administrative Agent shall reasonably require.

2.12 Limitation for Powerwave Sweden. Notwithstanding anything to the contrary
herein, the obligations and liabilities of Powerwave Sweden under this Section 2
shall be limited if (and only if) required by an application of the provisions
of the Companies Act (Sw. aktiebolagslagen (2005:551)) regulating distribution
of assets, and it is understood that the obligations of Powerwave Sweden for
such obligations and liabilities under this Section 2 in respect of such
obligations only applies to the extent permitted by the above mentioned
provision of the Companies Act.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Purchasers to enter into this
Agreement and to make the purchases, each Originator, jointly and severally,
hereby represents and warrants to the Administrative Agent and each Purchaser
that:

3.1. Financial Condition. The audited consolidated balance sheets of Powerwave
and its consolidated Subsidiaries as at December 31, 2006, and the related
statements of income and of cash flows of Powerwave for the fiscal years ended
on such dates, contained in its Annual Report on Form 10-K filed with the SEC on
March 6, 2007, present fairly in all material respects the consolidated
financial condition of Powerwave and its consolidated Subsidiaries as at such
date, and Powerwave’s consolidated results of operations and cash flows for the
respective fiscal years then ended. No Group Member has any material Guarantee
Obligations, material contingent liabilities or material liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the audited financial statements referred to in this paragraph.
During the period from December 31, 2006, to and including the date hereof,
there has been no Disposition by any Group Member of any material part of its
business or property that could reasonably be expected to result in a Material
Adverse Effect.

 

22



--------------------------------------------------------------------------------

3.2. No Change. Since December 31, 2006, there has been no change, development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.3. Existence; Compliance with Law. Each Originator (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

3.4. Power; Authorization; Enforceable Obligations. Each of the Originators has
the power and authority, and the legal right, to make, deliver and perform the
Transaction Documents to which it is a party. Each of the Originators has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Transaction Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of any
Governmental Authority or any other Person is required in connection with the
transactions hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Transaction Documents,
except (a) consents, authorizations, filings and notices described in Schedule
3.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect and (b) the filings referred to in
Section 3.14. Each Transaction Document has been duly executed and delivered on
behalf of each Originator party thereto. This Agreement constitutes, and each
other Transaction Document upon execution and delivery thereof will constitute,
a legal, valid and binding obligation of each Originator party thereto,
enforceable against each such Originator in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). This Agreement and
the other Transaction Documents are in proper legal form under Swedish law for
the enforcement thereof against the Originators under the laws of Sweden, and to
ensure the legality, validity, enforceability or admissibility in evidence of
this Agreement and the Transaction Documents in Sweden it is not necessary that
this Agreement, any other Transaction Document or any other document be filed or
recorded with any court or other authority in Sweden or that any stamp or
similar tax be paid on or in respect of this Agreement, such other Transaction
Documents or any other document; provided, that the Transaction Documents need
to be translated into Swedish at the time of any proceedings in Sweden.

3.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the use of the proceeds thereof will not
violate the Organizational Documents of any Originator party thereto, will not
violate in any

 

23



--------------------------------------------------------------------------------

respect material to the rights and interests of the Purchasers any Requirement
of Law or, except as previously disclosed in writing by the Originators to the
Administrative Agent and the Purchasers, any material Contractual Obligation of
any Originator and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

3.6. Litigation. Except as described in Schedule 3.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Originator, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Transaction Documents or any of the
transactions contemplated hereby or thereby or (b) that could reasonably be
expected to have a Material Adverse Effect.

3.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Termination Event has occurred and is
continuing.

3.8. Liens. On each Purchase Date each Originator will be the legal and
beneficial owner of the Scheduled Receivables to be purchased on such date, free
and clear of any Lien or adverse claim, except such Liens as are released upon
payment to the holder thereof on a Purchase Date of the Investment with respect
to the Scheduled Receivable subject to such Lien; upon each purchase the
Purchasers will have a valid and enforceable perfected undivided percentage
ownership interest to the extent of the Purchased Interest or a valid and
enforceable first priority, perfected security interest in each such Scheduled
Receivable, in each case free of any Lien or adverse claim. No effective UCC
Financing Statement or other instrument similar in effect covering any of the
Scheduled Receivables is on file in any recording office (including in Sweden),
other than a UCC Financing Statement in favor of Comerica Bank, which will be
terminated following the Closing hereunder and the UCC Financing Statement filed
pursuant to this Agreement in favor of the Administrative Agent, except as
otherwise permitted by this Section 3.8. Each Scheduled Receivable is an
Eligible Receivable.

3.9. Taxes. Each Originator has filed or caused to be filed all material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any written assessments made against it or any of
its property and all other material taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than such taxes,
fees or other charges the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Originator, as the case may be); no tax Lien has been filed, and, to the
knowledge of any Originator, no claim is being asserted, with respect to any
such tax, fee or other charge that in any case would reasonably be expected to
have a Material Adverse Effect.

3.10. Federal Regulations. No part of the proceeds of any Investment will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of
Regulation U or Regulation X of the Board.

 

24



--------------------------------------------------------------------------------

3.11. Investment Company Act; Other Regulations. No Originator is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the U.S. Investment Company Act of 1940, as amended. No Originator is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

3.12. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Transaction Document or any other document,
certificate or statement furnished by or on behalf of any Originator to the
Administrative Agent or the Purchasers, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents, when taken together with Powerwave’s filings with the SEC, contained
as of the date such statement, information, document or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. There is no fact known to any Originator that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein or in Powerwave’s filings with the SEC, in the other Transaction
Documents, or in any other documents, certificates and statements furnished to
the Administrative Agent and the Purchasers for use in connection with the
transactions contemplated hereby and by the other Transaction Documents.
Powerwave has filed all required registration statements, prospectuses, reports,
schedules, forms, statements and other documents required to be filed by
Powerwave with the SEC since January 1, 2005 (collectively, the “Powerwave
Reports”). None of the Powerwave Reports, as of their respective dates (and, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

3.13. Solvency. Each Originator is, and after giving effect to the Purchasers’
Investments and the incurrence of the obligations being incurred hereunder, will
be and will continue to be, Solvent.

3.14. Security Documents. The Collateral Assignment Agreement and the Collateral
Account Agreement are effective to create in favor of the Administrative Agent,
for the benefit of the Purchasers, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the Collateral described in the Collateral Assignment Agreement, when the
actions specified on Schedule 3.14 have been taken, the Collateral Assignment
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the relevant Originator in such Collateral and
the proceeds thereof, as security for their obligations hereunder, in each case
prior and superior in right to any other Person, except for claims that have
priority by operation of law. Except as set forth in this Section 3.14, no other
documents are required to be filed, registered or recorded, and no other action
is required to be taken by any Person, to perfect such security interest in
favor of the Administrative Agent, for the benefit of the Purchasers.

 

25



--------------------------------------------------------------------------------

3.15. Principal Place of Business. The principal place of business and chief
executive office (as such terms are used in the UCC) of each Originator and the
office where each Originator keeps its records concerning the Scheduled
Receivables are located at the addresses set forth on Schedule 3.15. Powerwave
Sweden has no office or place of business in the United States or any
Commonwealth, territory or possession of the United States.

3.16. Accounting for Scheduled Receivables. Each Originator has accounted for
each sale of undivided percentage ownership interests in its Scheduled
Receivables in its books and financial statements as sales, consistent with GAAP
in its respective jurisdiction. No Originator shall prepare financial statements
which shall account for the transactions contemplated hereby in any manner other
than as sales of the Scheduled Receivables by the Originators to the Purchasers
or in any other respect account for or treat the transactions contemplated
hereby (including for accounting purposes, but excluding for tax reporting
purposes and except as required by law) in any manner other than as sales of the
Scheduled Receivables by the Originators to the Purchasers. None of the
Scheduled Receivables when sold hereunder will constitute assets of the
respective Originator, and the transfer of the Purchased Interests to the
Purchasers will not be capable of being set aside by any creditor of such
Originator or any other Person (including, without limitation, any liquidator,
trustee, receiver, bankruptcy administrator or similar official with respect to
such Originator).

SECTION 4. CONDITIONS PRECEDENT

4.1. Conditions Precedent to Initial Purchase. The agreement of each Purchaser
to make the initial purchase of an undivided interest pursuant to this Agreement
is subject to the satisfaction, prior to the making of such purchase on the
initial Purchase Date (the date of such satisfaction, as notified by the
Administrative Agent to the Servicer and the Purchasers, being the “Closing
Date”), of the following conditions precedent:

(a) Receivables Purchase Agreement; Security Documents. The Administrative Agent
shall have received (with copies for each Purchaser) (i) this Agreement,
executed and delivered by the Originators, the Administrative Agent and each
Person listed on Schedule 1.1A, and (ii) each of the Security Documents,
executed and delivered by each of the applicable Originators parties thereto and
the Administrative Agent.

(b) Certain Other Transaction Documents. [intentionally omitted].

(c) Financial Statements. [intentionally omitted].

(d) Approvals; Waiver. All material governmental and third party approvals
necessary in connection with the making of the purchases or the continuing
operations of the Originators shall have been obtained and shall be in full
force and effect; provided that if any such consent or approval shall not have
been obtained in respect of a proposed Eligible

 

26



--------------------------------------------------------------------------------

Buyer, such consent or approval may be delivered as a condition to a subsequent
Purchase Date, at which date Scheduled Receivables arising from sales to such
Eligible Buyer can be presented for purchase.

(e) Fees. The Purchasers, the Lead Arranger and the Administrative Agent shall
have received all previously agreed fees required to be paid, and all expenses
for which invoices have been presented (including, without limitation, the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
All other fees will be reflected in the funding instructions given by the
Servicer to the Administrative Agent on or before the initial Purchase Date.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Originator, dated as of the Closing Date, substantially in
the form of Exhibit F, with appropriate insertions and attachments.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, dated the Closing Date:

(i) the legal opinion of Stradling, Yocca, Carlson & Rauth, U.S. counsel to the
Servicer and the other Originators, substantially in the form of Exhibit D;

(ii) the legal opinion of Mannheimer Swartling Advokatbyrå AB, special Swedish
counsel to the Administrative Agent and the Purchasers, substantially in the
form of Exhibit C; and

Each such legal opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent, the Purchasers and their counsel and shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require, including, without
limitation, the creation and perfection of ownership and security interests in
the Collateral.

(h) Agent for Service of Process. Each Originator shall have appointed CT
Corporation as its agent for service of process in New York City in connection
with the Transaction Documents, and the Administrative Agent shall have received
a duly executed letter from CT Corporation acknowledging each such appointment
and otherwise in form and substance satisfactory to the Administrative Agent.

4.2. Conditions Precedent to All Purchases. The agreement of each Purchaser to
make its purchase of an undivided interest pursuant to this Agreement (including
on the initial Purchase Date) is subject to the further satisfaction, prior to
the making of any such purchase, of the following conditions precedent:

(a) No Material Adverse Change. No development or event shall have occurred that
has had or would reasonably be expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by any Originator in or pursuant to the Transaction Documents shall be true
and correct in all material respects on and as of the Purchase Date as if made
on and as of such date.

(c) No Termination Event. No Termination Event or Incipient Termination Event
shall have occurred and be continuing on such Purchase Date or after giving
effect to the purchase requested to be made on such date.

(d) Filings, Registrations and Recordings; Other Actions. Each (a) document
specified in Schedule 3.14, or otherwise reasonably requested by the
Administrative Agent, to be filed, registered or recorded by the Originators and
(b) each other action specified on Schedule 3.14, or otherwise reasonably
requested by the Administrative Agent, to be taken prior to or concurrently with
the Purchase Date by the Originators, in each case in order to create in favor
of the Administrative Agent, for the benefit of the Purchasers, a perfected
ownership interest in and first priority Lien on the Collateral described
therein and ownership interest in the Scheduled Receivables, prior and superior
in right to any other Person, shall be in proper form for filing, registration
or recordation or shall have been taken, as the case may be.

The sale by the Originators hereunder shall constitute a representation and
warranty by the Originators as of the relevant Purchase Date that the conditions
contained in Section 4.2(b) and (c) have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

Each Originator hereby agrees that, so long as the Purchaser’s Investment Limits
remain in effect or any amount is owing to any Purchaser or the Administrative
Agent hereunder, the Servicer or the other Originators, as the case may be,
shall:

5.1. Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Powerwave, a copy of the audited consolidated balance sheet of
Powerwave and its consolidated subsidiaries as at the end of such year and the
related audited statements of income and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Deloitte & Touche, or
other independent registered public accountants of recognized international
standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of Powerwave,
the unaudited consolidated balance sheet of Powerwave as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in comparative form the figures for the previous
year, certified by a Responsible Officer of Powerwave as fairly presenting in
all

 

28



--------------------------------------------------------------------------------

material respects the financial condition of Powerwave and its Subsidiaries as
at the dates indicated and the results of their operations and cash flows for
the periods indicated, subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes (which certification shall be satisfied
by the certification provided in Exhibit 31 to Powerwave’s Quarterly Report on
Form 10-Q filed with the SEC). Each of the Purchasers shall be entitled to rely
on such certification as if addressed to them.

Financial statements required to be delivered pursuant to Sections 5.1(a) and
(b) (to the extent any such financial statements are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Powerwave posts such
reports, or provides a link thereto, either: (i) on Powerwave’s website on the
Internet at the website address listed in Section 9.2; or (ii) when such report
is posted electronically on IntraLinks/IntraAgency or other relevant website
which each Purchaser and the Administrative Agent have access to (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), if any, on Powerwave’s behalf; provided that: (x) Powerwave shall
deliver paper copies of such reports to the Administrative Agent or any
Purchaser who requests Powerwave to deliver such paper copies until written
request to cease delivering paper copies is given by the Administrative Agent or
such Purchaser; and (y) Powerwave shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such reports and
immediately following such notification Powerwave shall provide to the
Administrative Agent, by electronic mail, electronic versions (i.e., soft
copies) of such reports. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the reports referred to above, and
in any event shall have no responsibility to monitor compliance by Powerwave
with any such request for delivery, and each Purchaser shall be solely
responsible for requesting delivery to it or maintaining its copies of such
reports.

5.2. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where the failure to so pay, discharge or satisfy
could not reasonably be expected to have a Material Adverse Effect.

5.3. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence, (ii) continue to engage in
business of the same general type conducted by it on the initial Purchase Date
and any business that is related, ancillary or complementary thereto or a
reasonable extension thereof, and (iii) take all reasonable action to maintain
all permits, licenses, rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in the case of clause
(iii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations binding on it and applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

5.4. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.

5.5. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries are made so that financial
statements may be prepared in conformity with GAAP and (b) at reasonable times
(not to exceed one time in any 12-month period unless a Termination Event has
occurred) and upon reasonable prior notice, permit employees of any Purchaser
and the Administrative Agent to (at their own expense prior to a Termination
Event), visit and inspect any of its properties and examine and make abstracts
from any of its books and records (including computer tapes and disks) relating
to Scheduled Receivables. Without limiting the foregoing, such examinations,
copies, abstracts, visits and discussions may cover, among other things,
maturity dates, ageings, past dues, charge-offs and offsets with respect to the
Scheduled Receivables. Notwithstanding anything to the contrary in this
Section 5.5, no Originator shall be required to disclose, permit the inspection,
examination or making of extracts, or discussion of any document, information or
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to any Purchaser or
the Administrative Agent is then prohibited by law, rule, regulation, statute or
ordinance or any agreement binding on such Originator, Powerwave or any other
Subsidiary of Powerwave or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

5.6. Notices. Promptly give notice to the Administrative Agent and each
Purchaser of:

(a) the occurrence of any Incipient Termination Event or Termination Event;

(b) any (i) material default or event of default under any material Contractual
Obligation of any Originator or (ii) material litigation, investigation or
proceeding that may exist at any time to which any Originator is a party or is
subject that, in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Originator (i) in which the
amount involved is $5,000,000 or more and not covered by insurance or (ii) that
relates to any Transaction Document; and

(d) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer of Powerwave setting forth details of the occurrence
referred to therein and stating what action the relevant Originator proposes to
take with respect thereto.

5.7. Use of Proceeds. The proceeds of the sales of Scheduled Receivables will be
used for working capital and for general corporate purposes. No part of the
proceeds will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board applicable to the
Originators, including, without limitation, Regulations U and X.

5.8. Irrevocable Payment Instructions. Deliver to each purchaser designated as
an Eligible Buyer in respect of a Scheduled Receivable the Irrevocable Payment
Instructions or, in the case of sales by Powerwave Sweden, a notification in the
form set out in the Swedish Receivables Transfer Agreement, in each case to make
payment to (or to cause a letter of credit to be paid to) the relevant
Collection Account.

5.9. Ownership. In the case of Powerwave, retain, directly or indirectly, voting
control of the other Originators.

5.10. Further Assurances. Execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request (i) to perfect
or maintain the ownership interest of the Purchasers in Scheduled Receivables
and Liens for the benefit of the parties named in the applicable Security
Documents as beneficiaries thereof, including assets that are required to become
Collateral after the initial Purchase Date, or (ii) otherwise to implement or
effectuate the provisions of this Agreement and the other Transaction Documents.

5.11. Offices, Records, Books of Account. Each Originator (i) shall keep its
principal place of business and chief executive office (as such terms are
defined in the UCC) and the office where it keeps its records concerning the
Scheduled Receivables at the address of such Originator set forth on Schedule
3.15 or, upon at least 15 days’ prior written notice of a proposed change to the
Administrative Agent, at any other locations, so long as, prior to making such a
change, such Originator shall have taken all actions in any applicable
jurisdiction that may be requested by the Administrative Agent in accordance
with Section 3.14; and (ii) shall provide the Administrative Agent with at least
15 days’ written notice prior to making any change in such Originator’s name or
making any other change in the Originator’s identity or corporate structure
which could render any UCC Financing Statement theretofore filed with respect to
such Person by any other Person (including, if applicable, any UCC Financing
Statements filed in connection with this Agreement) “seriously misleading” as
such term is used in the UCC, so long as, prior to making any such change, the
Originator shall have taken all actions in any applicable jurisdiction that may
be requested by the Administrative Agent in accordance with Section 3.14. Each
Originator also will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Scheduled
Receivables and related Contracts in the event of the destruction of the
originals thereof) and keep and maintain all documents, books, records, computer
tapes and disks and other information reasonably necessary or advisable for

 

31



--------------------------------------------------------------------------------

the collection of all Scheduled Receivables, including records adequate to
permit the daily identification of each Scheduled Receivable and all Collections
of and adjustments to each existing Scheduled Receivable. Each Originator agrees
to indicate, or cause to be indicated, on the computer files containing a master
database of Scheduled Receivables a notation that all Scheduled Receivables
included in such list or print out have been sold to the Purchasers in
accordance with this Agreement, and to deliver to the Administrative Agent
computer files, microfiche lists or typed or printed lists containing true and
complete lists of all such Scheduled Receivables, identified by Obligor from
time to time promptly upon request of the Administrative Agent.

5.12. Sales, Liens, Etc. No Originator shall sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Lien or
adverse claim upon or with respect to, any or all of its right, title or
interest in, to or under the Scheduled Receivables or upon or with respect to
any account to which any Collections of Scheduled Receivables are deposited, or
assign any right to receive income in respect of any items contemplated by this
Section (except as required by this Agreement).

5.13. Extension or Amendment of Receivables; Changes to Contract. Except as
expressly provided by this Agreement, no Originator shall adjust the outstanding
principal balance of, or otherwise modify the terms of, any of the Scheduled
Receivables, or amend, modify or waive any material term or condition of any
related Contract; provided, that, notwithstanding any other provision of this
Agreement, the Servicer (x) may extend the Scheduled Due Date of any Scheduled
Receivable, but in no event to a date later than the last day of the Yield
Period for such Scheduled Receivable, unless the applicable Originator
repurchases such Scheduled Receivable in full on the original Distribution Date
therefor; and (y) may grant a Dilution in respect of a Scheduled Receivable, so
long as the amount of any such Dilution is paid in full by the Servicer no later
than the last day of the Yield Period for such Scheduled Receivable. The
Servicer shall provide the Administrative Agent with prompt notice of any
material modifications made after the date of this Agreement to the supply
agreements entered into with any Eligible Buyer.

5.14. Status of Scheduled Receivables. In the event that any third party and any
Originator enter into negotiations or discussions concerning the provision of
financing (whether in the form of a loan, purchase or otherwise) with respect to
any Scheduled Receivable, such Originator shall inform such third party that the
Originator has sold an undivided percentage ownership interest in such Scheduled
Receivables to the Purchasers.

5.15. Account Generation and Servicing Practices. No Originator shall make any
change or modification (or permit any change or modification to be made) in any
material respect to the manner in which it generates and services Receivables
from the manner in which such Originator generated and serviced Receivables
prior to the date hereof, except (i) if such changes or modifications are
necessary under any Requirement of Law, or (ii) if such changes or modifications
would not have a Material Adverse Effect with respect to the Purchasers or the
Administrative Agent and any such change shall be promptly notified by the
affected Originator to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

5.16. Inconsistent Instructions. No Originator shall give any Eligible Buyer any
instructions contrary to or inconsistent with the provisions contained in the
Irrevocable Payment Instruction (including the notice set out in the Swedish
Receivables Transfer Agreement) with respect to payments of Scheduled
Receivables.

5.17. Designation of New Eligible Buyers. (a) If the Servicer wishes to
designate another customer as an Eligible Buyer (a “New Eligible Buyer”), it
shall first notify the Administrative Agent of the designation of such customer
as a New Eligible Buyer. Subject to (i) the prior written consent of the
Required Purchasers to the addition of such New Eligible Buyer,
(ii) determination of the applicable Obligor Limits for such New Eligible Buyer
by Required Purchasers, (iii) compliance with the requirements for perfection of
the ownership and security interest in the Receivables arising from sales to
such Eligible Buyer, and bring-down legal opinions, in each case in form and
substance satisfactory to the Administrative Agent and the Purchasers, and
(iv) fulfillment by each Purchaser of the procedures specified in
Section 5.17(b), such customer shall be deemed to be an Eligible Buyer for all
purposes of this Agreement and the other Transaction Documents. The Servicer
shall use its reasonable commercial efforts to provide such information
concerning the New Eligible Buyers and their contractual relations with the
relevant Originator as the Administrative Agent may reasonably request.

(b) In connection with their designation of a customer as a New Eligible Buyer
hereunder, the Servicer shall request the establishment of Purchasers’
Investment Limits in respect of such New Eligible Buyer in an amount that, when
added together with the then existing Purchasers’ Investment Limits does not
exceed $65,000,000. At the time of sending such request, the Servicer (in
consultation with the Administrative Agent) shall specify the time period within
which each Purchaser is requested to respond (which shall in no event be less
than 15 Business Days from the date of delivery of such request to the
Purchasers). Each Purchaser shall determine, in its sole discretion, whether it
will establish a Purchaser’s Investment Limit in respect of such New Eligible
Buyer, and shall notify the Administrative Agent within such time period whether
or not it agrees to establish such a Purchaser’s Investment Limit, it being
understood that each Purchaser must agree to establish a Purchaser’s Investment
Limit for such New Eligible Buyer in an amount equal to its pro rata share of
such requested amount for the Purchasers’ Investments Limits to take effect with
respect to such Purchaser; provided, however, that if any Purchaser declines to
establish a Purchaser’s Investment Limit accordingly (any such Purchaser being a
“Non-Increasing Purchaser” with respect to such New Eligible Buyer), the other
Purchasers may agree to increase their Purchaser’s Investment Limits in respect
of such New Eligible Buyer by an aggregate amount equal to the full amount of
what would have been such Non-Increasing Purchaser’s pro rata share of the
requested increase (no such increase by the other Purchasers being permitted in
an aggregate amount of less than the full amount of such pro rata share). Any
Purchaser not responding within such time period shall be deemed to have
declined to establish a Purchaser’s Investment Limit for such New Eligible Buyer
and shall constitute a Non-Increasing Purchaser with respect to such New
Eligible Buyer.

 

33



--------------------------------------------------------------------------------

(c) If the Purchasers agree to increase the Purchasers’ Investment Limits in
accordance with this Section, the Administrative Agent and the Servicer shall
determine the effective date of such increase (an “Increase Effective Date”) and
promptly notify the Purchasers thereof. As a condition precedent to such
increase, each Obligor shall deliver to the Administrative Agent a certificate
(i) certifying that before and after giving effect to such increase, the
representations and warranties contained in Article 3 are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date and except
that this clause (i) shall be deemed to refer to the last day of the most recent
fiscal quarter and year for which financial statements have been made available
in respect of the representations and warranties made in Sections 3.1 and 3.2,
and (ii) no Termination Event or Incipient Termination Event exists. The
Administrative Agent shall distribute an amended Schedule 1.1A (which shall be
deemed incorporated into this Agreement) to reflect the changes therein
resulting from such increase.

No Purchaser which is a Non-Increasing Purchaser with respect to any New
Eligible Buyer shall have any obligation to purchase any interest in Receivables
of such New Eligible Buyer. No Collections or other amount payable in respect of
Receivables of any Tranche shall be reduced on account of any other Tranche or
any circumstance or condition relating to any other Tranche. No Purchaser in its
capacity as a Tranche A Purchaser or Tranche B Purchaser, or Purchaser in
respect of any other Tranche shall have any obligation to share amounts received
with Purchasers in respect of any other Tranche.

SECTION 6. SERVICER OBLIGATIONS

6.1. Appointment of Servicer. Powerwave is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms hereof. Powerwave acknowledges that the Administrative Agent and the
Purchasers have relied on its agreement to act as the Servicer hereunder in
making their decision to execute and deliver this Agreement. Accordingly,
Powerwave shall not voluntarily resign as Servicer hereunder. In the event that
a Termination Event has occurred and is continuing, the Administrative Agent may
designate as Servicer any Person (including itself) to succeed Powerwave as
Servicer and in any event the Administrative Agent may in its sole discretion
replace the Servicer as servicer in respect of the Scheduled Receivables of
Powerwave Sweden. The Servicer shall not be entitled to receive any fee for the
performance of its servicing duties hereunder.

6.2. Duties of Servicer. The Servicer shall take or cause to be taken all action
as may be necessary or advisable to collect each Scheduled Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with its
standard credit and collection policies; provided, however, that the Servicer
may not extend the Scheduled Due Date of any Scheduled Receivable without the
prior written consent of the Administrative Agent except as otherwise permitted
by Section 5.13 hereof. The Originators shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Purchasers in accordance with their
respective interests, all records and documents (including computer tapes or
disks) with respect to such Scheduled Receivables. Notwithstanding anything to
the contrary contained herein, the Administrative Agent, with the

 

34



--------------------------------------------------------------------------------

consent of or at the direction of the Required Purchasers and the applicable
Required Tranche Purchasers, may direct the Servicer to commence or settle any
legal action to enforce collection of any Scheduled Receivable; provided,
however, that the Servicer may decline to bring such legal action if within five
Business Days from such request it repurchases such Scheduled Receivable at its
full face amount from the Purchasers.

6.3. Reporting Requirements. (a) On each date that the Servicer instructs the
Administrative Agent to apply proceeds held in the Collection Account after the
initial Purchase Date, the Servicer shall provide the Administrative Agent with
a status report (the “Servicer’s Report”) by telecopier or e-mail in respect of
the Collections of Scheduled Receivables, such Servicer’s Report to be
substantially in the form of Exhibit J hereto. If an Investment with respect to
an undivided ownership interest purchased by the Purchasers remains outstanding
on the last day of the Yield Period therefor, then the Servicer shall provide to
the Administrative Agent in such report, in form and substance reasonably
satisfactory to the Administrative Agent, detailed information with respect to
the related Scheduled Receivables (including with respect to collection efforts
relating thereto) as set forth in the form of Servicer’s Report and as otherwise
requested by the Administrative Agent. The Servicer shall render all assistance
reasonably requested by the Administrative Agent in respect of collecting a
Defaulted Receivable.

(b) The Servicer shall provide to the Administrative Agent such other
information respecting Scheduled Receivables or the condition or operations,
financial or otherwise, of the Originators or any of their Affiliates, as the
Administrative Agent may from time to time reasonably request (including
listings identifying the outstanding balance of each Scheduled Receivable).

6.4. Deposit Requirements. The Servicer shall promptly, but in any event not
later than two Business Days after receipt, transfer, or cause the other
Originators to transfer, Collections from the relevant Collection Accounts to
the Payment Account and deposit such Collections in Dollars or Euros, as the
case may be, in such Payment Account.

6.5 No Delegation. The Servicer may not delegate any of its rights and
obligations as Servicer to an Originator.

SECTION 7. TERMINATION EVENTS AND REMEDIES

If any of the following events shall occur and be continuing:

(a) the Originators shall fail to pay or deposit any amount within three
Business Days following the due date therefor in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Originator herein
or in any other Transaction Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Transaction Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made; or

 

35



--------------------------------------------------------------------------------

(c) any Originator shall default in the observance or performance of any
agreement contained in Section 5.3(a)(i), Section 5.6(a), Section 5.7,
Section 5.8, Section 5.9, Section 5.12, Section 5.13 or Section 5.16 of this
Agreement or the Servicer shall default in the observance or performance of any
agreement contained in Section 6 of this Agreement;

(d) any Originator shall default in the observance or performance of any other
agreement contained in this Agreement or any other Transaction Document (other
than as provided in paragraphs (a) through (c) of this Section 7), and such
default shall continue unremedied for a period of 30 days after notice to the
Servicer from the Administrative Agent or the Required Purchasers; or

(e) any Originator shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation
constituting Indebtedness) on the scheduled or original due date with respect
thereto and such default continues beyond any applicable grace period; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, however, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute a
Termination Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $20,000,000;
or

(f) (i) any Originator shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, company reconstruction, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Originator shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Originator any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or (iii) there shall be commenced against any
Originator any case,

 

36



--------------------------------------------------------------------------------

proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 90
days from the entry thereof; or (iv) any Originator shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Originator shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

(g) one or more judgments or decrees shall be entered against any Originator
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof or

(h) (i) any of the Transaction Documents shall cease, for any reason, to be in
full force and effect (other than in accordance with its terms or as agreed to
by the Administrative Agent), or any Originator shall so assert, or (ii) any
Lien created by any of the Security Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby; or

(i) any Governmental Authority shall condemn, nationalize, seize or otherwise
expropriate any substantial portion of the assets or the Capital Stock or other
equity interests of Powerwave or any other Originator or take any similar action
by way of introduction of legislation or otherwise, and such action shall
materially affect the ability of Powerwave to perform its obligations under any
Transaction Document; or

(j) a Change of Control shall occur;

then, and in any such event, (A) if such event is a Termination Event specified
in clause (i) or (ii) of paragraph (f) above or clause (i) of paragraph
(i) above, automatically the Purchaser’s Investment Limits shall immediately be
reduced to zero and terminate, (B) if such event is any other Termination Event,
with the consent of the applicable Required Tranche Purchasers, the
Administrative Agent may, or upon the request of the applicable Required Tranche
Purchasers, the Administrative Agent shall, by notice to the Servicer, declare
the Purchaser’s Investment Limits for the relevant Tranche to be reduced to zero
and terminated forthwith and (C) in either event, the Administrative Agent may
exercise all rights and remedies available to it under this Agreement, the
Security Documents or at law, including, without limitation, the application of
funds in the applicable Collection Accounts to pay any obligations of the
Originators hereunder and under the other Transaction Documents.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Appointment. Each Purchaser hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Purchaser under this Agreement and the
other Transaction Documents, and each such Purchaser irrevocably authorizes the
Administrative

 

37



--------------------------------------------------------------------------------

Agent to take such action on its behalf under the provisions of this Agreement
and the other Transaction Documents to which it is a party or by which it is
bound and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents, together with such other powers as are reasonably
incidental thereto, including, without limitation, (a) receiving all applicable
notices referred to in this Agreement or in the other Transaction Documents on
behalf of such Purchaser, (b) giving all applicable notices referred to in this
Agreement or the other Transaction Documents to or on behalf of such Purchaser,
(c) maintaining the Register pursuant to Sections 2.11 and 9.6 and (d) receiving
payments and deposits (under Section 2.3 or otherwise) from the Originators, and
giving release and acquittance therefor in accordance with the terms of this
Agreement. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Transaction Documents, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Administrative Agent. The provisions of this
Section 8 are solely for the benefit of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact and affiliates, and no
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. The Administrative Agent shall perform its obligations
hereunder with reasonable care, using a degree of skill and attention no less
than that which the Administrative Agent (i) exercises with respect to
comparable duties that it performs when holding comparable assets for itself and
(ii) exercises with respect to comparable administrative duties that it performs
for comparable assets for others, and in a manner consistent with the standard
of care exercised by similar administrators relating to the duties to be
performed hereunder. The Administrative Agent shall have no obligations, duties
or responsibilities except for those set forth in this Agreement.

8.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
agents, custodians, nominees or attorneys-in-fact and shall be entitled to rely
upon, and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with, advice of counsel concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agents, custodians, nominees or
attorneys-in-fact selected by it with reasonable care.

8.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Transaction
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have
proximately resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any Person (including without
limitation any of the Purchasers) for (A) any recitals, statements,
representations or warranties made by any Person (other than an Agent or any of
their respective officers, directors, employees, agents, attorneys-in-fact or

 

38



--------------------------------------------------------------------------------

affiliates) contained in this Agreement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Transaction Document, (B) the value, validity, effectiveness, genuineness,
collectability, enforceability or sufficiency of this Agreement or any other
Transaction Document, (C) any Liens or guarantees (including without limitation
pursuant to any Guarantee Obligation) granted by, or purported to be granted by,
any of the Security Documents or otherwise, (D) ascertaining or inquiring as to
the existence or possible existence of any Termination Event, or (E) any failure
of any party hereto or thereto (other than the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates) to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, to inspect the
properties, books or records of any Originator, or to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement or applicable law. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Administrative Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Administrative Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon (i) any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and (ii) advice and
statements of legal counsel (including, without limitation, counsel to any of
the Originators), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Purchased Interest as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Required Purchasers (or, if so specified by this Agreement, all Purchasers)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Purchasers against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Purchasers (or, if so specified by this
Agreement, all Purchasers or the applicable Required Tranche Purchasers, as the
case may be), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers and all future holders of the
Purchased Interests.

8.5. Notice of Termination. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Incipient Termination Event or
Termination Event unless the Administrative Agent has received notice from a
Purchaser or an Originator

 

39



--------------------------------------------------------------------------------

referring to this Agreement, describing such Incipient Termination Event or
Termination Event and stating that such notice is a “notice of termination.” In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall promptly give notice thereof to the Purchasers. The
Administrative Agent shall take such action with respect to such Incipient
Termination Event or Termination Event as shall be reasonably directed by the
Required Purchasers (or, if so specified by this Agreement, all Purchasers or
the applicable Required Tranche Purchasers, as the case may be); provided, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Incipient Termination
Event or Termination Event as they shall deem advisable in the best interests of
the Purchasers.

8.6. Non-Reliance on Administrative Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including, without limitation, any review of the affairs
of an Originator or any affiliate of an Originator, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Purchaser. Each Purchaser represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Purchaser, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Originators and their affiliates and made its own decision to make its purchases
hereunder and enter into this Agreement and the other Transaction Documents to
which it is a party or by which it is bound. Each Purchaser also represents and
covenants that it will, independently and without reliance upon the
Administrative Agent, any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates or any other Purchaser, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Originators and their respective affiliates. Except for notices, reports and
other documents expressly required to be furnished to the Purchasers by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Purchaser with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Originator or any affiliate of
an Originator that may come into the possession of the Administrative Agent, or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7. Indemnification. The Purchasers agree to indemnify the Administrative Agent
in its capacity as such and/or its officers, directors, employees, agents,
attorneys-in-fact or affiliates (to the extent not reimbursed by the Originators
and without limiting the obligation of the Originators to do so), ratably
according to its applicable Purchaser’s Investment Percentage in effect on the
date on which indemnification is sought under this Section 8.7 (or, if

 

40



--------------------------------------------------------------------------------

indemnification is sought after the date upon which the Purchaser’s Investment
Limits shall have terminated and the Purchased Interests shall have been paid in
full, ratably in accordance with such applicable Purchaser’s Investment
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including without
limitation attorneys’ fees and disbursements) that may at any time be imposed
on, incurred by or asserted against the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates in any
way relating to or arising out of, the Purchaser’s Investment Limits, this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates under or
in connection with any of the foregoing; provided, that no Purchaser shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent for any
purpose shall, in its opinion, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. None of the provisions of this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any Transaction Document, or in the exercise of any of its
rights or powers hereunder or thereunder, if it shall have reasonable grounds
for believing that repayment of such funds or indemnity satisfactory to it
against such risk or liability is not assured to it. In the case of any
investigation, litigation or proceeding giving rise to any indemnification under
this Section 8.7, this Section 8.7 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Purchaser
or a third party. The agreements in this Section 8.7 shall survive the payment
of all amounts payable hereunder.

8.8. Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from, act as trustee under
indentures of, accept investment banking engagements from, and generally engage
in any kind of business with any Originator as though such Agent were not an
Agent and without any duty to account therefor to any other Person. With respect
to its Purchased Interests, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Transaction Documents as any
Purchaser and may exercise the same as though it were not an Agent, and the
terms “Purchaser” and “Purchasers” shall include the Administrative Agent in its
individual capacity.

8.9. Successor Administrative Agent. The Administrative Agent may resign as
Agent upon 30 days’ written notice to the Purchasers and the Servicer. If the
Administrative Agent shall resign as Agent under this Agreement and the other
Transaction Documents, then the Required Purchasers shall appoint from among the
Purchasers a successor agent for the Purchasers, which successor agent shall
(unless a Termination Event under Section 7(a) or

 

41



--------------------------------------------------------------------------------

Section 7(f) shall have occurred and be continuing, in which instance any such
appointment shall be immediately effective and shall not require any prior
notice to or approval of the Servicer or any other Person) be subject to
approval by the Servicer (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent under this Agreement and the Transaction
Documents (including without limitation the Security Documents), and the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the Transaction Documents (including
without limitation the Security Documents), and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent, any of the parties to this Agreement or
any Transaction Document, or any holders of the Purchased Interests. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 20 days following a resigning Agent’s notice of resignation, the
resigning Agent’s resignation shall nevertheless thereupon become effective, and
the Purchasers shall assume and perform all of the duties of such Agent
hereunder until such time, if any, as the Required Purchasers appoint a
successor agent as provided for above. After any resigning Administrative
Agent’s resignation as Agent, the provisions of this Section 8 shall continue to
apply to it with respect to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Transaction
Documents, including, without limitation, the liability of each such Agent under
Section 8.3 for (and the exclusion from any liability of any Purchaser to
indemnify any such Agent under Section 8.7 in respect of) any such actions or
omissions that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.

8.10. Determination Pursuant to Security Documents. In each circumstance where,
under any provision of a Security Document or this Agreement, the Administrative
Agent shall have the right to grant or withhold any consent, exercise any
remedy, make any determination or direct any action by the Administrative Agent
under such Security Document, the Administrative Agent shall act in respect of
such consent, exercise of remedies, determination or action, as the case may be,
only with the consent of and at the direction of the Required Purchasers unless
unanimity or direction of the applicable Required Tranche Purchasers, as the
case may be, is required by the relevant agreement; provided, however, that no
such consent of the Required Purchasers shall be required with respect to any
consent, determination or other matter that is, in the Administrative Agent’s
reasonable judgment, ministerial or administrative in nature or provided for in
this Agreement, and provided that the Administrative Agent is hereby authorized
on behalf of all of the Purchasers, without the necessity of any further consent
from any Purchaser, from time to time prior to a Termination Event, to release
portions of the Collateral from the security interests and Liens imposed by the
Security Documents in connection with any dispositions of such portions of the
Collateral permitted by the terms of this Agreement or the Security Documents or
as may be required by law. In each circumstance where any consent of or
direction from the Required Purchasers is required, the Administrative Agent
shall send to the Purchasers a notice setting forth a description in reasonable
detail of the matter as to which consent or direction is requested and the
Administrative Agent’s proposed course of action with respect thereto.

 

42



--------------------------------------------------------------------------------

8.11. Merger of the Administrative Agent. Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Administrative Agent shall be a party, or any Person
succeeding to the business of the Administrative Agent shall be the successor
hereunder and under the Transaction Documents of the Administrative Agent,
without the execution or filing of any paper with any party hereto or thereto or
any further act on the part of any of the parties hereto or thereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein or in any Transaction Document to the contrary
notwithstanding.

SECTION 9. MISCELLANEOUS

9.1. Amendments and Waivers. Neither this Agreement, any other Transaction
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Purchasers, the applicable Required Tranche Purchasers and each
Originator party to the relevant Transaction Document may, or, with the written
consent of the Required Purchasers and the applicable Required Tranche
Purchasers, the Administrative Agent and each Servicer and Originator party to
the relevant Transaction Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Transaction
Documents or any Scheduled Receivables for the purpose of adding any provisions
to this Agreement or the other Transaction Documents or any Scheduled
Receivables or changing in any manner the rights of the Purchasers or of the
Originators or the Obligors hereunder or thereunder or (b) waive, on such terms
and conditions as the Required Purchasers and the applicable Required Tranche
Purchasers and the Administrative Agent may specify in such instrument, any of
the requirements of this Agreement or the other Transaction Documents or any
Incipient Termination Event or Termination Event and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the face amount or extend the Scheduled Due Date of any
Scheduled Receivable (except as provided in Section 5.13), reduce the stated
rate or amount of any interest, Purchased Interest, Purchase Rate, or fee
payable hereunder or extend the scheduled date of any payment thereof, change
any Purchaser’s Investment Percentage, or increase the amount or extend the
expiration date of, or otherwise change, any Purchaser’s Investment Limit, in
each case without the written consent of each Purchaser directly affected
thereby; (ii) eliminate or reduce the voting rights of any Purchaser under this
Section 9.1 without the written consent of such Purchaser; (iii) require or
result in any requirement that a Tranche A Purchaser acquire Receivables in
respect of which any entity other than a Tranche A Eligible Buyer is the account
debtor or require or result in any requirement that a Tranche B Purchaser
acquire Receivables in respect of which any entity other than a Tranche B
Eligible Buyer is the account debtor; (iv) (A) reduce any percentage specified
in the definition of Required Purchasers or Required Tranche Purchasers,
(B) consent to the assignment or transfer by any Originator of any of its rights
and obligations under this Agreement and the other Transaction Documents,
(C) release any Obligor or any Collateral (except as otherwise expressly
permitted hereunder without

 

43



--------------------------------------------------------------------------------

such consent), (D) amend or modify any provision of any Transaction Document if
the effect of such amendment or modification would be to permit Collections
received in respect of any Tranche to be used to pay Receivables of, or any
obligations relating to, any other Tranche, or (E) amend or modify the
definition of “Obligations”, “Scheduled Receivable”, “Tranche A Receivable”,
“Tranche B Receivable”, “Receivable” or “Eligible Receivable”, “Tranche A
Eligible Buyer”, “Tranche B Eligible Buyer” or Sections 2.1, 2.2, 2.3, 2.6(a) or
(b), 2.9, 5.13 or 9.7 in this Agreement or “Secured Parties” in the Collateral
Assignment Agreement, or amend, modify or waive Section 9, in each case without
the written consent of all Purchasers; or (iv) amend, modify or waive any
provision of Section 8 without the written consent of the Administrative Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Purchasers and shall be binding upon the Originators, the
Purchasers, the Administrative Agent and all future holders of the Purchased
Interests. In the case of any waiver, the Originators, the Purchasers and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Transaction Documents, and any Incipient
Termination Event or Termination Event waived shall be deemed to be cured and
not continuing; but no such waiver shall extend to any subsequent or other
Incipient Termination Event or Termination Event, or impair any right consequent
thereon.

9.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made (i) if by hand, when delivered, (ii) if by air courier service,
when delivered, or (iii) if by telecopy, when received by the addressee,
addressed as follows in the case of the Servicer and the other Originators and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Purchasers, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Servicer

(for itself and for

each other Originator):

  

Powerwave Technologies, Inc.

1801 East St. Andrew Place

Santa Ana, California 92705

Attention: Kevin Michaels

Telecopy: (714) 466-5801

  

With a copy to:

Powerwave Technologies, Inc.

1801 East St. Andrew Place

Santa Ana, California 92705

Attention: Vice President, Legal

Telecopy: (714) 466-5801

Administrative Agent:   

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

Attention: Nancy Adamo

Telecopy: 212-797-0473

Telephone: 212-250-9069

 

44



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Purchasers shall not be effective until received.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Originators, the Administrative Agent or any
Purchaser, any right, remedy, power or privilege hereunder or under the other
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Transaction Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the purchases hereunder.

9.5. Payment of Expenses and Taxes. (a) Except to the extent limited by other
provisions of this Agreement or the other Transaction Documents, or any other
documents prepared in connection therewith, the Originators jointly and
severally agree (i) subject to the limitations set forth in the Fee Letter, to
pay or reimburse the Administrative Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Transaction Documents and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent, with statements with
respect to the foregoing to be submitted to the Servicer prior to the initial
Purchase Date (in the case of amounts to be paid on the initial Purchase Date)
and from time to time thereafter on a quarterly basis or such other periodic
basis as the Administrative Agent shall deem appropriate; (ii) to pay or
reimburse each Purchaser and the Administrative Agent for all their reasonable
and documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Transaction Documents
and any such other documents, including, without limitation, the reasonable and
documented fees and disbursements of counsel to each Purchaser and of counsel to
the Administrative Agent; (iii) to pay, indemnify, and hold each Purchaser and
the Administrative Agent harmless from, any and all documented recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Transaction Documents and any such
other documents; and (iv) to indemnify and hold harmless each Indemnified Person
from and against any and all reasonable and documented Indemnified Amounts to
which any such Indemnified Person may become subject arising out of or in
connection with (1) the execution,

 

45



--------------------------------------------------------------------------------

delivery, enforcement, performance and administration of this Agreement, the
other Transaction Documents and any such other documents, (2) the use of the
proceeds of the Purchased Interests, and (3) any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, and to reimburse each
Indemnified Person upon demand for any reasonable legal or other reasonable and
documented expenses incurred in connection with investigating or defending any
of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court to arise from the willful misconduct or gross negligence of such
Indemnified Person. All amounts due under this Section 9.5(a)(other than those
required to be paid on or before the initial Purchase Date) shall be payable not
later than 10 Business Days after written demand therefor accompanied by an
invoice of the Administrative Agent in reasonable detail. Statements payable by
an Originator pursuant to this Section 9.5(a) shall be submitted to the address
of the Servicer set forth in Section 9.2, or to such other Person or address as
may be hereafter designated by the Servicer in a written notice to the
Administrative Agent. The agreements in this Section 9.5(a) shall survive
payment of all amounts payable hereunder.

(b) Each Indemnified Person under the provisions of Section 9.5(a) will, upon
the service of a summons or other initial legal process upon it in any action or
suit instituted against it or upon its receipt of written notification of the
commencement of any investigation or inquiry of, or proceeding against, it in
respect of which indemnity may be sought on account of the provisions contained
in Section 9.5(a), promptly give written notice (the “Notice”) of such service
or notification to the Servicer. Notwithstanding the foregoing, the omission so
to notify the Servicer of any such service or notification shall not relieve the
Originators from any of the obligations under Section 9.5(a) that the
Originators may have to the indemnified person, except to the extent the
Originators have been materially prejudiced thereby. The Originators shall not
be liable for any settlement of any such action, suit or proceeding effected
without their prior written consent (which consent shall not unreasonably be
withheld), but if settled with their prior written consent or if there be a
final judgment for the plaintiff in any such action, suit or proceeding, the
Originators agree to indemnify and hold harmless any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. The
Originators shall not, without the prior written consent of the Indemnified
Person (which consent shall not unreasonably be withheld or delayed), effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is a party or in respect of which indemnity could have been
sought under the preceding paragraph by such Indemnified Person unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding.

(c) Notwithstanding anything to the contrary herein, the obligations and
liabilities of Powerwave Sweden under this Section 9 shall be limited if (and
only if) required by an application of the provisions of the Companies Act (Sw.
aktiebolagslagen (2005:551)) regulating distribution of assets, and it is
understood that the obligations of Powerwave Sweden for such obligations and
liabilities under this Section 9 in respect of such obligations only applies to
the extent permitted by the above mentioned provision of the Companies Act.

 

46



--------------------------------------------------------------------------------

9.6. Successors and Assigns; Participations and Assignments. (a) Subject to the
provisions of this Section 9.6, this Agreement shall be binding upon and inure
to the benefit of the Originators, the Servicer, the Purchasers, the Lead
Arranger, the Administrative Agent, all future holders of the Purchased
Interests and their respective successors and assigns, except that no Originator
or the Servicer (in its capacity as such) may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Purchaser.

(b) Any Purchaser may, without the consent of the Servicer, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Purchased
Interest owing to such Purchaser, any Purchaser’s Investment Limits of such
Purchaser or any other interest of such Purchaser hereunder and under the other
Transaction Documents. In the event of any such sale by a Purchaser of a
participating interest to a Participant, such Purchaser’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Purchaser shall remain solely responsible for the performance thereof, such
Purchaser shall remain the holder of any such Purchased Interest for all
purposes under this Agreement and the other Transaction Documents, and the
Servicer and the Administrative Agent shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
under this Agreement and the other Transaction Documents. In no event shall any
Participant under any such participation have any right to approve any amendment
or waiver of any provision of any Transaction Document, or any consent to any
departure by any Originator therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of the Purchased Interests or any
fees payable hereunder, or postpone the Scheduled Due Date of the Purchased
Interests, in each case to the extent subject to such participation. The
Originators agree that each Participant shall be entitled to the benefits of
Sections 2.7, 2.8 and 2.9 with respect to its participation in the Purchaser’s
Investment Limits and the Purchased Interests outstanding from time to time as
if it was a Purchaser; provided that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Purchaser
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Purchaser to such Participant had
no such transfer occurred.

(c) Any Purchaser (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Purchaser or any Purchaser Affiliate
or, with the prior written consent of the Servicer and the Administrative Agent
(which, in each case, shall not be unreasonably withheld or delayed), to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other
Transaction Documents pursuant to an Assignment and Acceptance, executed by such
Assignee, such Assignor and any other Person whose consent is required pursuant
to this paragraph, and delivered to the Administrative Agent for its acceptance
and recording in the Register. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights

 

47



--------------------------------------------------------------------------------

and obligations of a Purchaser hereunder with a Purchaser’s Investment Limits
and/or Investment as set forth therein, and (y) the Assignor thereunder shall,
to the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto but shall continue to
be entitled to the benefits of Section 2.7, 2.8, 2.9 and 9.5 for the period of
time it was a Purchaser hereunder); provided that no Assignee shall be entitled
to receive any greater amount pursuant to Section 2.7, 2.8 or 2.9 than the
Assignor would have been entitled to receive in respect of the portion of the
rights and obligations assigned by such Assignor to such Assignee had no such
assignment occurred. Notwithstanding any provision of this Section 9.6, the
consent of the Servicer shall not be required for any assignment that occurs
when a Termination Event shall have occurred and be continuing (although in such
event, the proviso in the immediately preceding sentence shall continue in full
force and effect).

(d) The Administrative Agent shall, on behalf of the Servicer, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Purchasers and the Purchaser’s Investment Limit of, and the
amount of the Purchased Interests owing to, each Purchaser from time to time.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Servicer, each Originator, the Administrative Agent and the
Purchasers shall treat each Person whose name is recorded in the Register as the
owner of the Purchased Interests recorded therein for all purposes of this
Agreement. Any assignment of any Purchased Interest, shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by any Purchaser or Originator at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (which shall be the sole responsibility of the Assignor
or Assignee, as the case may be), the Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register on the effective date determined pursuant thereto.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including, without limitation, any pledge or assignment by a
Purchaser to any Federal Reserve Bank in accordance with applicable law.

9.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Purchaser, if
any Tranche A Purchaser or Tranche B Purchaser, as the case may be (a
“Benefitted Purchaser”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect

 

48



--------------------------------------------------------------------------------

thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Tranche A Purchaser or Tranche B Purchaser, if any, respectively, in respect of
the Obligations owing to such other Purchaser, such Benefitted Purchaser shall
purchase for cash from the other Tranche A or Tranche B Purchasers a
participating interest in such portion of the Obligations owing to each such
other Tranche A or Tranche B Purchaser, as the case may be, or shall provide
such other Purchasers with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Purchaser to share the excess payment or
benefits of such collateral ratably with each of the applicable Purchasers;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Purchaser, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Purchasers provided by law,
each Purchaser shall have the right, without prior notice to the Originators,
any such notice being expressly waived by the Originators to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Originators hereunder, to set off and appropriate and apply against such amount
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Purchaser or any branch or agency
thereof to or for the credit or the account of the Originators, as the case may
be. Each Purchaser agrees promptly to notify the Servicer and the Administrative
Agent after any such setoff and application made by such Purchaser; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Servicer and the Administrative Agent.

9.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10. Integration. This Agreement and the other Transaction Documents, together
with the Fee Letter, represent the entire agreement of the Originators, the
Servicer, the Administrative Agent, the Lead Arranger and the Purchasers with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Lead Arranger or any Purchaser relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Transaction Documents.

 

49



--------------------------------------------------------------------------------

9.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. Submission To Jurisdiction; Waivers.

(a) each party to this Agreement hereby irrevocably and unconditionally submits
for itself and its property in any legal action or proceeding relating to this
Agreement and the other Transaction Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York sitting in the City
of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) each party to this Agreement consents that any such action or proceeding may
be brought in such courts and expressly and irrevocably waives (i) any objection
that it may now or hereafter have to the venue of any such action,
(ii) proceeding in any such court or that such action or proceeding was brought
in an inconvenient court and agrees not to plead or claim the same and (iii) any
right to any other jurisdiction that may apply by virtue of its present or
future domicile, or for any other reason;

(c) each Originator hereby irrevocably and unconditionally appoints CT
Corporation (the “New York Process Agent”), with an office on the date hereof at
811 Eighth Avenue, New York, New York 10008, as its agent to receive on its
behalf and on behalf of its property, service of copies of the summons and
complaint and any other process that may be served in any such action or
proceeding in any such New York State or U.S. federal court and agrees promptly
to appoint a successor New York Process Agent in New York City (which successor
New York Process Agent shall accept such appointment in writing prior to the
termination, for any reason, of the appointment of the initial New York Process
Agent) and promptly to provide written notice to the Administrative Agent of the
appointment of such successor New York Process Agent. In any such action or
proceeding in such New York State or U.S. federal court sitting in New York
City, such service may be made on the Originators by delivering in person a copy
of such process to the Originators in care of the appropriate New York Process
Agent at such New York Process Agent’s address, and a copy of such process shall
be forwarded to the Originators at their respective addresses or transmission
numbers set forth in Section 9.2. The Originators hereby irrevocably and
unconditionally authorize and direct such New York Process Agent to accept such
service on their behalf and promptly to forward a copy of such service to each
Originator;

(d) consents to service of process in the manner provided for notices in
Section 9.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;

 

50



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 9.12 any special, exemplary, punitive or consequential damages; and

(f) Section 9.12(a) above is for the benefit of the Purchasers and the
Administrative Agent only and does not prevent any Purchaser or the
Administrative Agent from bringing actions or proceedings against Powerwave
Sweden in the courts of Sweden, with the City Court of Stockholm as the court of
first instance and Powerwave Sweden hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding relating
to this Agreement to the jurisdiction of such courts.

9.13. Waiver of Immunities. To the extent that any Originator has or hereafter
may acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, each Originator hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and the other Transaction Documents. Each Originator hereby
agrees that the waivers set forth in this Section 9.13 shall have the fullest
extent permitted under the U.S. Foreign Sovereign Immunities Act of 1976 and are
intended to be irrevocable and not subject to withdrawal for purposes of such
Act.

9.14. Judgment Currency. The obligations of each Originator under this Agreement
and each other Transaction Documents and the obligations to make payments to the
Administrative Agent or any Purchaser shall, notwithstanding any judgment in a
currency (the “judgment currency”) other than Dollars or Euros, be discharged
only to the extent that on the Business Day following receipt by such party of
any sum adjudged to be so due in the judgment currency, such party may in
accordance with normal banking procedures purchase Dollars or Euros, as the case
may be, with the judgment currency. If the amount of Dollars or Euros, as the
case may be, so purchased is less than the sum originally due to such party in
Dollars or Euros, each Originator agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such
documented loss, and if the amount of Dollars or Euros, as the case may be, so
purchased exceeds the sum originally due to any party to this Agreement or any
other Transaction Document, such party agrees to remit promptly to the Servicer
such excess.

9.15. Acknowledgements. Each Originator hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents;

(b) none of the Administrative Agent or any Purchaser has any fiduciary
relationship with or duty to any Originator arising out of or in connection with
this Agreement or any of the other Transaction Documents, and the relationship
between Administrative Agent and Purchasers, on one hand, and the Originators,
on the other hand, in connection herewith or therewith, is solely that of
creditor and debtor; and

 

51



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Purchasers or among the Originators and the Purchasers.

(d) pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), the Administrative Agent
and each of the Purchasers is required to obtain, verify and record information
that identifies the Originators, which information includes the name and address
of the Originators and other information that will allow the Administrative
Agent and each Purchaser to identify the Originators in accordance with the Act.

9.16. Grant of Security Interest. To protect against the event that,
notwithstanding the intention of the parties that the sale and assignment of all
right, title and interest of the Originators in and to the Scheduled Receivables
pursuant to this Agreement constitute a true sale, a court were to hold that
such sale and assignment constitutes a secured financing arrangement rather than
a true sale, but without derogating from the foregoing intention of the parties,
each Originator hereby grants to the Administrative Agent for the benefit of the
Administrative Agent and the Purchasers as of the date of this Agreement a
security interest under Article 9 of the UCC in all of the right, title and
interest of the Originators in, to and under the Scheduled Receivables now
existing and hereafter created as collateral security for all of the Obligations
of the Originators under this Agreement and the other Transaction Documents, and
solely for such purpose (i) the Administrative Agent shall have all of the
rights and remedies of a secured party under the UCC, (ii) all of the provisions
of this Agreement shall be construed mutatis mutandis to grant such a security
interest, (iii) the Scheduled Receivables constitute either “accounts” or
“general intangibles” under the UCC and (iv) this Agreement shall constitute a
security agreement under New York law.

9.17. WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ORIGINATORS, THE ADMINISTRATIVE AGENT AND THE PURCHASERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

9.18. Confidentiality. (a) Each Purchaser and the Administrative Agent agrees
(which agreement shall survive the termination of this Agreement) that financial
information, information from the Originators’ respective books and records,
information concerning the Originators’ respective trade secrets and patents and
any other information received from the Originators hereunder which at the time
of receipt is clearly labeled as confidential and subject to this Section 9.18
shall be treated as confidential by such Purchaser and the Administrative Agent,
and the Administrative Agent and each Purchaser agrees to use its reasonable
best efforts to ensure that such information is not published, disclosed or
otherwise divulged to anyone other than employees or officers of such Purchaser
or the Administrative Agent or any of their respective Affiliates that need to
know and its counsel and agents; provided it is understood that the foregoing
shall not apply to:

(i) disclosure made with the prior written authorization of the Originators;

 

52



--------------------------------------------------------------------------------

(ii) disclosure of information (other than that received from the Originators
prior to or under this Agreement) already known by, or in the possession of such
Purchaser or the Administrative Agent without restrictions on the disclosure
thereof at the time such information is supplied to such Purchaser or the
Administrative Agent by the Originators hereunder;

(iii) disclosure of information which is required by applicable law or required
by a Governmental Authority having supervisory authority over any party hereto;

(iv) disclosure of information limited to the minimum extent necessary or
advisable in connection with any suit, action or proceeding in connection with
the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

(v) disclosure to any bank (or other financial institution) which may acquire a
participation or other interest in the Scheduled Receivables or rights of any
Purchaser hereunder or under the other Transaction Documents; provided, that
such bank (or other financial institution) agrees to maintain any such
information to be received in accordance with the provisions of this
Section 9.18;

(vi) disclosure by any party hereto to any other party hereto or their counsel
or accountants, provided, that such counsel or accountants agree to maintain the
confidentiality of such information in accordance with the restrictions of this
Section 9.18;

(vii) disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

(viii) disclosure of information that prior to such disclosure has become public
knowledge through no violation of this Agreement.

(b) Each Originator agrees to treat as confidential all information supplied by
Deutsche Bank AG to structure and arrange the facility hereunder, and shall
ensure that such information is not published, disclosed or otherwise divulged
to anyone other than employees or officers of the Originators, that need to know
and their counsel and agents; provided it is understood that the foregoing shall
not apply to:

(i) disclosure made with the prior written authorization of Deutsche Bank AG;

(ii) disclosure of information which is required by applicable law or to a
Governmental Authority having supervision over any party hereto;

 

53



--------------------------------------------------------------------------------

(iii) disclosure of any party hereto to any other party hereto or their counsel
or accountants, provided, that said counsel or accountants agree to maintain the
confidentiality of such information in accordance with the restrictions of this
Section 9.18;

(iv) disclosure of information limited to the minimum extent necessary or
advisable in connection with any suit, action or proceeding in connection with
the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

(v) disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

(vi) disclosure of information that prior to such disclosure has become public
knowledge through no violation of this Agreement.

[The remainder of this page is intentionally left blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

POWERWAVE TECHNOLOGIES, INC.

By:

 

/s/ Kevin T. Michaels

Name:

  Kevin T. Michaels

Title:

  Chief Financial Officer

POWERWAVE COMTEK, INC.

By:

 

/s/ Kevin T. Michaels

Name:

  Kevin T. Michaels

Title:

  Chief Financial Officer

POWERWAVE TECHNOLOGIES SWEDEN AB

By:

 

/s/ Kevin T. Michaels

Name:

  Kevin T. Michaels

Title:

  Director

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

By:

 

/s/ James S. Lewis

Name:

  James S. Lewis

Title:

  Director

By:

 

/s/ Nancy Adamo

Name:

  Nancy Adamo

Title:

  Vice President

 

55



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser

By:

 

/s/ Nancy Adamo

Name:

  Nancy Adamo

Title:

  Vice President

By:

 

/s/ James S. Lewis

Name:

  James S. Lewis

Title:

  Director

 

56